Exhibit 10.2

 

EXECUTION COPY

 

AMENDED AND RESTATED

 

SECOND LIEN SECURITY AGREEMENT

 

Dated August 7, 2012

 

From

 

The Grantors referred to herein

 

as Grantors

 

To

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

Grant of Security

4

SECTION 2.

Security for Obligations

7

SECTION 3.

Second Priority Nature of Liens

8

SECTION 4.

Grantors Remain Liable

8

SECTION 5.

Delivery and Control of Security Collateral and Chattel Paper

9

SECTION 6.

Maintaining the Collateral Account; Pledged Deposit Accounts

9

SECTION 7.

Investing of Amounts in the Collateral Account

10

SECTION 8.

Release of Amounts

10

SECTION 9.

Representations and Warranties

10

SECTION 10.

Further Assurances

14

SECTION 11.

As to Equipment and Inventory

15

SECTION 12.

Insurance

15

SECTION 13.

Post-Closing Changes

15

SECTION 14.

As to Intellectual Property Collateral

16

SECTION 15.

Commercial Tort Claims

17

SECTION 16.

Transfers and Other Liens

18

SECTION 17.

Collateral Agent Appointed Attorney in Fact

18

SECTION 18.

Collateral Agent May Perform

18

SECTION 19.

The Collateral Agent’s Duties

18

SECTION 20.

As to Receivables and Security Collateral

19

SECTION 21.

Remedies

19

SECTION 22.

Indemnity and Expenses

21

SECTION 23.

Amendments; Waivers; Additional Grantors; Additional Secured Parties, Etc.

22

SECTION 24.

Notices, Etc.

24

SECTION 25.

Continuing Security Interest; Transfers under the Existing Indenture and any
Additional Pari Passu Agreement

24

SECTION 26.

Release; Termination

25

SECTION 27.

Execution in Counterparts

26

SECTION 28.

Intercreditor Agreement

26

SECTION 29.

Governing Law

26

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

Schedules

 

 

 

 

 

 

 

Schedule I

—

Investment Property

 

Schedule II

—

Pledged Deposit Accounts

 

Schedule III

—

[Intentionally Omitted]

 

Schedule IV

—

Intellectual Property

 

Schedule V

—

Commercial Tort Claims

 

Schedule VI

—

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

 

Schedule VII

—

Changes in Name, Location, Etc.

 

Schedule VIII

—

Locations of Equipment and Inventory

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit A

—

[Intentionally Omitted]

 

Exhibit B

—

Form of Second Lien Copyright Security Agreement

 

Exhibit C

—

Form of Second Lien Patent Security Agreement

 

Exhibit D

—

Form of Second Lien Trademark Security Agreement

 

Exhibit E

—

Form of Second Lien Security Agreement Supplement

 

Exhibit F

—

Form of Additional Pari Passu Joinder Agreement

 

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
SECOND LIEN SECURITY AGREEMENT

 

This AMENDED AND RESTATED SECOND LIEN SECURITY AGREEMENT, dated as of August 7,
2012 (as may be further amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) is made by UNIVERSAL HOSPITAL
SERVICES, INC., a Delaware corporation (“UHS”) and the other Persons who from
time to time become parties hereto as grantors (together with the Borrower, the
“Grantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”),
as collateral agent (together with any successor collateral agent for the
benefit of the Secured Parties (as defined below, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS

 

A.                                    This Agreement amends, in certain respects
and restates in its entirety, the SECOND LIEN SECURITY AGREEMENT, dated as of
May 31, 2007 (the “Existing Agreement”), made by UHS MERGER SUB, INC., a
Delaware corporation (“Merger Sub”), UHS, the other grantors party thereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as collateral agent for
the benefit of the secured parties referred to therein.

 

B.                                    UHS is the issuer of (i) $405,000,000 in
aggregate principal amount of 8.50%/9.25% Second Lien Senior Secured PIK Toggle
Notes due 2015 and (ii) $230,000,000 in aggregate principal amount of the Second
Lien Senior Secured Floating Rate Notes due 2015 (together, the “Existing
Notes”), each issued pursuant to the Indenture, dated as of May 31, 2007
(“Existing Indenture”) and (iii) $425,000,000 in aggregate principal amount of
Second Lien Senior Secured Notes due 2020 (including any additional notes issued
under the New Indenture referred to below, the “ New Notes”) issued under the
Indenture, dated as of August 7, 2012 (as amended, amended and restated,
extended, refinanced, supplemented or otherwise modified from time to time, the
“New Indenture”), among UHS and Wells Fargo Bank, National Association, as
trustee (in such capacity and together with its successors and assigns, the “New
Trustee”), which Existing Notes and New Notes are secured by the liens granted
under the Existing Agreement.

 

C.                                    The Existing Indenture allows UHS to
designate certain indebtedness of UHS or a Guarantor (as defined in the Existing
Indenture) as “Second Priority Lien Obligations” (as defined in the Existing
Indenture) for purposes of the Security Documents (as defined in the Existing
Indenture), provided such indebtedness is permitted to be incurred pursuant to
the terms of the Existing Indenture (such indebtedness, the “Existing Indenture
Additional Pari Passu Obligations”).  UHS hereby designates the indebtedness of
UHS and the Guarantors arising from time to time in respect of the New
Indenture, the New Notes and any guaranty thereof to be “Second Priority Lien
Obligations” for purposes of the Existing Indenture and “Existing Indenture
Additional Pari Passu Obligations” for purposes of this Agreement.

 

D.                                    The New Indenture allows UHS to designate
certain indebtedness and other obligations of UHS or a Guarantor (as defined in
the New Indenture) as “Second Priority Lien Obligations” (as defined in the New
Indenture) for purposes of the Security Documents (as

 

2

--------------------------------------------------------------------------------


 

defined in the New Indenture), provided such indebtedness and other obligations
are permitted to be incurred pursuant to the terms of the New Indenture (such
designated indebtedness and other obligations, together with the Existing
Indenture Additional Pari Passu Obligations, the “Additional Pari Passu
Obligations”).

 

E.                                     The Existing Agreement was a Security
Document as defined in the Existing Indenture and this Agreement is a Security
Document as defined in each of the Existing Indenture and the New Indenture.

 

F.                                      The holders of Additional Pari Passu
Obligations or any Person appointed to act as trustee, agent or representative
for any holder of Additional Pari Passu Obligations (each an “Additional Pari
Passu Agent”) pursuant to any agreement evidencing, securing, guaranteeing or
governing such Additional Pari Passu Obligations (each an “Additional Pari Passu
Agreement”) may become parties to this Agreement by execution and delivery of an
Additional Pari Passu Joinder Agreement, as defined in, and delivered to the
Collateral Agent pursuant to, Section 23(c) of this Agreement, together with its
successors and assigns in such capacity.

 

G.                                    UHS and the other Grantors now or
hereafter party hereto enter into this agreement with the Collateral Agent for
the benefit of the holders of the Existing Notes, the Trustee under the Existing
Indenture, the holders of any Additional Pari Passu Obligations (including
holders of the New Notes) and any Additional Pari Passu Agent (including the
Trustee under the New Indenture and Wells Fargo as Collateral Agent for the
holders of the New Notes) (all such Persons, collectively, the “Secured
Parties”).

 

H.                                   Each Grantor is the owner of the
indebtedness (the “Initial Pledged Debt”) set forth opposite such Grantor’s name
on and as otherwise described in Schedule I hereto and issued by the obligors
named therein.

 

I.                                        Each Grantor is the owner of the
deposit accounts (the “Pledged Deposit Accounts”) set forth opposite such
Grantor’s name on Schedule II hereto.

 

J.                                        UHS will be the owner of an account to
be opened with the Collateral Agent after Discharge of First Lien Obligations
(the “Collateral Account”).

 

K.                                   The Grantors own the other Collateral
described below.

 

L.                                     It is a requirement of the Existing
Indenture, the New Indenture and any Additional Pari Passu Agreement(s), as
applicable, that the Grantors shall have granted the security interest
contemplated by this Agreement.  Each Grantor will derive substantial direct and
indirect benefit from the transactions contemplated by the Indenture.

 

M.                                 Terms defined in the Existing Indenture and
not otherwise defined in this Agreement are used in this Agreement as defined in
the Existing Indenture.  Further, unless otherwise defined in this Agreement or
in the Existing Indenture, terms defined in Article 8 or 9 of the UCC (as
defined below) are used in this Agreement as such terms are defined in such
Article 8 or 9.  “UCC” means the Uniform Commercial Code as in effect from time
to time in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial

 

3

--------------------------------------------------------------------------------


 

Code as in effect in a jurisdiction other than the State of New York, “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

N.                                    The Grantors have granted to the
collateral agent under the First Lien Credit Agreement (the “First Lien
Collateral Agent”), for the benefit of the holders of obligations under the
First Lien Documents and certain other secured parties, a first priority
security interest in the Collateral, it being understood that the relative
rights and priorities of the grantees in respect of the Pledged Collateral are
governed by the Intercreditor Agreement.

 

NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Collateral Agent for the ratable benefit of the Secured Parties as
follows:

 

SECTION 1.                                        Grant of Security.  Each
Grantor hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in such Grantor’s right, title and interest
in and to the following, in each case, as to each type of property described
below, whether now owned or hereafter acquired by such Grantor, wherever
located, and whether now or hereafter existing or arising (collectively, the
“Collateral”):

 

(a)                                 all equipment in all of its forms,
including, without limitation, all machinery, tools, motor vehicles, vessels,
aircraft, furniture and fixtures, and all parts thereof and all accessions
thereto, including, without limitation, computer programs and supporting
information that constitute equipment within the meaning of the UCC (any and all
such property being the “Equipment”);

 

(b)                                 all inventory in all of its forms,
including, without limitation, (i) all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, production, preparation
or shipping thereof, (ii) goods in which such Grantor has an interest in mass or
a joint or other interest or right of any kind (including, without limitation,
goods in which such Grantor has an interest or right as consignee) and (iii)
goods that are returned to or repossessed or stopped in transit by such
Grantor), and all accessions thereto and products thereof and documents
therefor, including, without limitation, computer programs and supporting
information that constitute inventory within the meaning of the UCC (any and all
such property being the “Inventory”);

 

(c)                                  all accounts (including, without
limitation, health-care-insurance receivables), chattel paper (including,
without limitation, tangible chattel paper and electronic chattel paper),
instruments (including, without limitation, promissory notes), deposit accounts,
letter-of-credit rights, general intangibles (including, without limitation,
payment intangibles) and other obligations of any kind, whether or not arising
out of or in connection with the sale or lease of goods or the rendering of
services and whether or not earned by performance, and all rights now or
hereafter existing in and to all supporting obligations and in and to all
security agreements, mortgages, Liens, leases, letters of credit and other
contracts securing or otherwise relating to the foregoing property (any and all
of such accounts, chattel paper, instruments, deposit accounts, letter-of-credit
rights, general intangibles and other obligations, to the extent not referred to
in subsection (d), (e) or (f) below, being the “Receivables,” and any and all
such supporting

 

4

--------------------------------------------------------------------------------


 

obligations, security agreements, mortgages, Liens, leases, letters of credit
and other contracts being the “Related Contracts”);

 

(d)                                 the following (collectively, the “Security
Collateral”):

 

(i)                                     the Initial Pledged Debt and the
instruments, if any, evidencing the Initial Pledged Debt, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Debt;

 

(ii)                                  all additional indebtedness from time to
time owed to such Grantor (such indebtedness, together with the Initial Pledged
Debt, being the “Pledged Debt”) and the instruments, if any, evidencing such
indebtedness, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness;

 

(e)                                  Contracts;

 

(f)                                   the following (collectively, the “Account
Collateral”):

 

(i)                                     the Pledged Deposit Accounts, the
Collateral Account and all funds from time to time credited thereto (including
without limitation, all Cash Equivalents), and all certificates and instruments,
if any, from time to time representing or evidencing the Pledged Deposit
Accounts or the Collateral Account;

 

(ii)                                  all promissory notes, certificates of
deposit, checks and other instruments from time to time delivered to or
otherwise possessed by the Collateral Agent for or on behalf of such Grantor in
substitution for or in addition to any or all of the then existing Account
Collateral; and

 

(iii)                               all interest, dividends, distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the then
existing Account Collateral; and

 

(g)                                  the following (collectively, the
“Intellectual Property Collateral”):

 

(i)                                     all patents, patent applications,
utility models and statutory invention registrations, all inventions claimed or
disclosed therein and all improvements thereto (“Patents”);

 

(ii)                                  all trademarks, service marks, domain
names, trade dress, logos, designs, slogans, trade names, business names,
corporate names and other source identifiers, whether registered or unregistered
(provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the

 

5

--------------------------------------------------------------------------------


 

grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law),
together, in each case, with the goodwill symbolized thereby (“Trademarks”);

 

(iii)                               all copyrights, including, without
limitation, copyrights in Computer Software (as hereinafter defined), internet
web sites and the content thereof, whether registered or unregistered
(“Copyrights”);

 

(iv)                              all computer software, programs and databases
(including, without limitation, source code, object code and all related
applications and data files), firmware and documentation and materials relating
thereto, together with any and all maintenance rights, service rights,
programming rights, hosting rights, test rights, improvement rights, renewal
rights and indemnification rights and any substitutions, replacements,
improvements, error corrections, updates and new versions of any of the
foregoing (“Computer Software”);

 

(v)                                 all confidential and proprietary
information, including, without limitation, know-how, trade secrets,
manufacturing and production processes and techniques, inventions, research and
development information, databases and data, including, without limitation,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information (collectively, “Trade Secrets”), and all other intellectual,
industrial and intangible property of any type, including, without limitation,
industrial designs and mask works;

 

(vi)                              all registrations and applications for
registration for any of the foregoing, including, without limitation, those
registrations and applications for registration set forth in Schedule IV hereto,
together with all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations thereof;

 

(vii)                           all tangible embodiments of the foregoing, all
rights in the foregoing provided by international treaties or conventions, all
rights corresponding thereto throughout the world and all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto;

 

(viii)                        all agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any of the
foregoing to which such Grantor, now or hereafter, is a party or a beneficiary,
(all of the foregoing collectively referred to as “IP Agreements”); and

 

(ix)                              any and all claims for damages and injunctive
relief for past, present and future infringement, dilution, misappropriation,
violation, misuse or

 

6

--------------------------------------------------------------------------------


 

breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

(h)                                 the commercial tort claims described in
Schedule V hereto (together with any commercial tort claims as to which the
Grantors have complied with the requirements of Section 15, the “Commercial Tort
Claims Collateral”);

 

(i)                                     all books and records (including,
without limitation, customer lists, credit files, printouts and other computer
output materials and records) of such Grantor pertaining to any of the
Collateral; and

 

(j)                                    all proceeds of, collateral for, income,
royalties and other payments now or hereafter due and payable with respect to,
and supporting obligations relating to, any and all of the Collateral
(including, without limitation, proceeds, collateral and supporting obligations
that constitute property of the types described in subsections (a) through (i)
of this Section 1) and, to the extent not otherwise included, all (A) payments
under insurance (whether or not the Collateral Agent is the loss payee thereof),
or any indemnity, warranty or guaranty, payable by reason of loss or damage to
or otherwise with respect to any of the foregoing Collateral, and (B) cash.

 

Notwithstanding anything herein to the contrary, this Agreement shall not
constitute a grant of security interest in (and the term “Collateral” shall be
deemed not to include) (A) any lease, license, contract, property rights or
agreement to which any Grantor is a party or any of its rights or interests
thereunder, to the extent that and for so long as (but only for so long as), the
grant of such security interest shall (1) constitute or result in the
abandonment, invalidation or unenforceability under applicable law of any right,
title or interest of any Grantor therein or (2) constitute or result in a
material breach or termination pursuant to the terms of, or a material default,
under, any such lease, license, contract, property rights or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions)); (B) any Equipment owned by any Grantor that is subject to a
purchase money Lien or a capital lease permitted pursuant to the Indenture if
the contract or other agreement in which such Lien is granted (or in the
documentation providing for such capital lease) prohibits the creation of any
other Lien on such Equipment, but only, in each case, to the extent and for so
long as (but only for so long as), the Indebtedness secured by the applicable
Lien or the applicable capital Lease has not been repaid in full or the
applicable prohibition has not otherwise been removed or terminated; provided
that any proceeds, substitutions or replacements of any property included in
subclauses (A) and (B) above shall not be excluded (unless such proceeds,
substitutions or replacements would itself constitute property excluded under
subclause (A) or (B)); (C) any Equity Interests or investment property in any
subsidiary or joint venture, (D) motor vehicles and other assets subject to
certificates of title and letter of credit rights, or (E) assets requiring
perfection through control agreements (excluding deposit accounts (excluding
payroll, trust, petty cash, zero balance and withholding accounts)).

 

SECTION 2.                                        Security for Obligations. 
This Agreement secures, equally and ratably, in the case of each Grantor, the
payment of all Obligations of such Grantor now or hereafter existing under (i)
this Agreement, (ii) the Existing Notes, the Existing Indenture, the Security

 

7

--------------------------------------------------------------------------------


 

Documents and the Subsidiary Guarantees (each as defined in the Existing
Indenture) (collectively, the “Existing Notes Obligations”), (iii) the New
Notes, the New Indenture, the Security Documents (as defined in the New
Indenture) and the Subsidiary Guarantees (as defined in the New Indenture)
(collectively, the “New Notes Obligations”), (iv) any Additional Pari Passu
Agreement and (v) the Intercreditor Agreement (the documents described in
clauses (i) to and including (v), collectively, the “Second Lien Documents”),
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”).  Without limiting the
generality of the foregoing, this Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by such Grantor to any Secured Party under the Existing Indenture, the
New Indenture and any Additional Pari Passu Agreement, but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company or any Guarantor. 
Except as otherwise provided in Section 23 below, all proceeds of Collateral
received by the Collateral Agent shall, subject to the Intercreditor Agreement,
be distributed by the Collateral Agent, to the holders of the Secured
Obligations (or their representative, including the Trustee under the Existing
Indenture, the Trustee under the New Indenture and any Additional Pari Passu
Agent), pro rata, on the basis of the outstanding amount of Secured Obligations
owed to such holders, for application as provided in the Existing Indenture, the
New Indenture or applicable Additional Pari Passu Agreement, as the case may be.

 

SECTION 3.                                        Second Priority Nature of
Liens.  Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent pursuant to this Agreement shall be,
subject to the Allowed Liens, a second priority lien on and security interest in
the Collateral and the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the provisions of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control. 
Notwithstanding anything herein to the contrary, prior to the Discharge of the
First Lien Obligations (as defined in the Intercreditor Agreement), the
requirements of this Agreement to deliver Collateral to the Collateral Agent
shall be deemed satisfied by delivery of such Collateral to the First Lien
Collateral Agent.  The priority described above shall in all cases be subject
to, in the case of the Existing Notes Obligations, Liens permitted to be senior
by the Existing Indenture, in the case of the New Note Obligations, Liens
permitted to be senior by the New Indenture and in the case of other applicable
Additional Pari Passu Obligations, Liens permitted to be senior by the relevant
Additional Pari Passu Agreement (all such permitted Liens, the “Allowed Liens”)

 

SECTION 4.                                        Grantors Remain Liable. 
Anything herein to the contrary notwithstanding, (a) each Grantor shall remain
liable under the contracts and agreements included in such Grantor’s Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by the Collateral Agent of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (c) no Secured Party shall have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of any Second Lien Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

8

--------------------------------------------------------------------------------


 

SECTION 5.                                        Delivery and Control of
Security Collateral and Chattel Paper.

 

(a)                                 After the Discharge of First Lien
Obligations, all instruments representing or evidencing Security Collateral in
excess of $500,000 in principal amount individually shall be delivered to and
held by or on behalf of the Collateral Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Collateral Agent.  Upon the occurrence and during
the continuance of an “Event of Default” (which term as used in this Agreement
shall mean an “Event of Default” as defined in the Existing Indenture, the New
Indenture or any Additional Pari Passu Agreement) after the Discharge of First
Lien Obligations, the Collateral Agent shall have the right, at any time, to (i)
transfer to or to register in the name of the Collateral Agent or any of its
nominees any or all of the Security Collateral and (ii) exchange instruments
representing or evidencing Security Collateral for instruments of smaller or
larger denominations; provided that the Collateral Agent provides written notice
to the applicable Grantor.  If any Grantor has possession of any chattel paper
representing monetary obligations in excess of $500,000, such chattel paper
shall be marked with the following legend: “This writing and the obligations
evidenced or secured thereby are subject to the security interest of Wells Fargo
Bank, National Association, as Collateral Agent, for the benefit of the
Collateral Agent and certain Holders of Second Priority Lien Obligations”.  If
any Grantor has possession of any electronic chattel paper representing monetary
obligations in excess of $500,000, each Grantor shall take all steps necessary
to grant the Collateral Agent control of all such electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, after the Discharge of First Lien
Obligations, the Collateral Agent shall have the right to transfer to or to
register in the name of the Collateral Agent or any of its nominees any or all
of the Security Collateral.

 

(c)                                  Upon the request of the Collateral Agent
upon the occurrence and during the continuance of an Event of Default after the
Discharge of First Lien Obligations, each Grantor will notify each issuer of
Security Collateral granted by it hereunder that such Security Collateral is
subject to the security interest granted hereunder.

 

SECTION 6.                                        Maintaining the Collateral
Account; Pledged Deposit Accounts.  After the Discharge of First Lien
Obligations, so long as any Note, any New Note or any other Obligation of the
Company or any Guarantor under any Second Lien Document shall remain unpaid
(other than contingent indemnification obligations not yet accrued and payable
and which by their terms survive termination of such Second Lien Document):

 

(a)                                 Each Grantor will maintain the Collateral
Account and the Pledged Deposit Accounts only with the financial institution
acting as Collateral Agent hereunder or with a bank (a “Pledged Account Bank”)
that has agreed with such Grantor and the Collateral Agent to comply, upon the
occurrence and during the continuance of an Event of Default, and upon the
receipt of notice of exclusive control, to comply with instructions originated
by the Collateral Agent directing the disposition of funds in such deposit
account without the further consent of

 

9

--------------------------------------------------------------------------------


 

such Grantor, such agreement to be in form and substance reasonably satisfactory
to the Collateral Agent (a “Deposit Account Control Agreement”); provided,
however, this Section 6(a) shall not apply to deposit accounts (i) to the extent
the average daily balance, measurable over a trailing 30-day period, on deposit
in each such deposit account does not exceed $50,000 at any time or (ii)
operated solely as a payroll account, zero balance account or tax withholding
account.  Each Grantor agrees that at no time shall the average daily balance,
measurable over a trailing 30-day period, on deposit in all deposit accounts for
which there is not in effect a Deposit Account Control Agreement exceed
$250,000.

 

(b)                                 If an Event of Default shall have occurred
or be continuing, the Collateral Agent may, after the Discharge of First Lien
Obligations, at any time and without notice to, or consent from, the Grantors,
transfer, or direct the transfer of, funds from the Pledged Deposit Accounts or
the Collateral Account to satisfy the Secured Obligations.

 

SECTION 7.                                        Investing of Amounts in the
Collateral Account.  During periods when the Collateral Agent exercises sole
control over the Collateral Account, the Collateral Agent shall, subject to the
provisions of Sections 6, 8 and 21:  (a) from time to time, invest, or direct
the applicable Pledged Account Bank to invest, amounts received with respect to
the Collateral Account in such Cash Equivalents credited to the Collateral
Account as the Grantors may select, (b) from time to time, invest interest paid
on the Cash Equivalents referred to in subsection (a) above and reinvest other
proceeds of any such Cash Equivalents that may mature or be sold, in each case
in such Cash Equivalents credited in the same manner, (c) deposit interest and
proceeds that are not invested or reinvested in Cash Equivalents as provided
above in the Collateral Account and (d) have the right to exchange, or direct
the applicable Pledged Account Bank to exchange, such Cash Equivalents for
similar Cash Equivalents of smaller or larger determinations, or for other Cash
Equivalents, credited to the Collateral Account.

 

SECTION 8.                                        Release of Amounts.  To the
extent that (a) any proceeds were deposited in the Collateral Account or a
Pledged Deposit Account during the continuance of an Event of Default, after the
Discharge of First Lien Obligations, and (b) there are remaining proceeds in
such Collateral Account or Pledged Deposit Account upon the termination of such
Event of Default, so long as no Event of Default shall have occurred and be
continuing, the Collateral Agent will pay and release, or direct the applicable
Pledged Account Bank to pay and release, to the applicable Grantor or at its
order or, at the request of such Grantor, to the Collateral Agent to be applied
to the Secured Obligations of the Grantors under the Second Lien Documents, such
amount, if any, as is then on deposit in such Collateral Account or Pledged
Deposit Account, in each case to the extent permitted to be released under the
terms of the Existing Indenture, the New Indenture and each Additional Pari
Passu Agreement.

 

SECTION 9.                                        Representations and
Warranties.  Each Grantor represents and warrants as follows:

 

(a)                                 Such Grantor’s exact legal name, as defined
in Section 9-503(a) of the UCC, is correctly set forth in Schedule VI hereto. 
Such Grantor’s location, chief executive office, type of organization,
jurisdiction of organization and organizational identification number, if any,
is set forth in Schedule VI hereto and is accurate in all material respects. 
Within the five years preceding the date hereof, such Grantor has not changed
its legal name, location (as defined in

 

10

--------------------------------------------------------------------------------


 

the UCC), chief executive office, type of organization, jurisdiction of
organization or organizational identification number, if any, from those set
forth in Schedule VI hereto except as set forth in Schedule VII hereto.

 

(b)                                 Such Grantor is the legal and beneficial
owner of, or with respect to Intellectual Property has the right to use, the
Collateral for which a security interest is granted or purported to be granted
by it under this Agreement free and clear of any Lien, claim, option or right of
others, except for the security interest created under this Agreement or
otherwise permitted under the Existing Indenture with respect to the Existing
Notes Obligations, the New Indenture with respect to the New Notes Obligations
and each other Additional Pari Passu Agreement with respect to the applicable
Additional Pari Passu Obligations.  No effective financing statement or other
instrument similar in effect covering all or any part of the Collateral or
listing such Grantor as debtor is on file in any relevant recording office,
except such as may have been filed in favor of the Collateral Agent relating to
the Second Lien Documents or as otherwise permitted under the Existing Indenture
with respect to the Existing Notes Obligations, the New Indenture with respect
to the New Notes Obligations and each other Additional Pari Passu Agreement with
respect to the applicable Additional Pari Passu Obligations.

 

(c)                                  All of the Equipment and Inventory (other
than Equipment and Inventory that is (i) located at customer or supplier
locations in the normal course of business or (ii) in transit or out for repair
or further process) of such Grantor are located at the places specified therefor
in Schedule VIII hereto or at another location as to which such Grantor has
complied with the requirements of Section 11(a) (or will comply within the
period set forth therein) or otherwise have an aggregate book value of no more
than $250,000.

 

(d)                                 After the Discharge of First Lien
Obligations, none of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument in excess of (i) $250,000 individually and
(ii) $1,000,000 in the aggregate, that has not been delivered to the Collateral
Agent.

 

(e)                                  If such Grantor is an issuer of Security
Collateral, such Grantor confirms that it has received notice of the security
interest granted hereunder.

 

(f)                                   The Pledged Debt pledged by such Grantor
hereunder has been duly authorized, authenticated or issued and delivered, is
the legal, valid and binding obligation of the issuers thereof, is not in
default and, to the extent applicable, is evidenced by one or more promissory
notes (which promissory notes, subject to the Intercreditor Agreement, have been
delivered to the Collateral Agent).

 

(g)                                  The Initial Pledged Debt constitutes all of
the outstanding indebtedness in excess of (i) $100,000 individually and (ii)
$500,000 in the aggregate, owed to such Grantor by the issuers thereof evidenced
by a note or other instrument and is outstanding in the principal amount
indicated on Schedule I hereto.

 

(h)                                 Such Grantor has no deposit accounts to the
extent that the average daily balance, measurable over a 30-day trailing period,
on deposit in each such deposit account does not exceed $50,000 other than the
Collateral Account, or Pledged Deposit Accounts listed on

 

11

--------------------------------------------------------------------------------


 

Schedule II hereto or operated solely as a payroll account, zero balance account
or tax withholding account and additional Pledged Deposit Accounts as to which
such Grantor has complied with the applicable requirements of Section 6.

 

(i)                                     This Agreement creates in favor of the
Collateral Agent for the benefit of the Secured Parties a valid second priority
security interest, except as otherwise provided for under the Note Documents
with respect to the Existing Notes Obligations, the New Indenture and the
Security Documents (as defined therein) with respect to the New Notes
Obligations and any other Additional Pari Passu Agreement relating to the
applicable Additional Pari Passu Obligations, in the Collateral granted by such
Grantor, securing the payment of the Secured Obligations.  Each Grantor has
agreed to file, and if it fails to file, has authorized the Collateral Agent to
file financing and continuation statements on its behalf under the UCC and
record Intellectual Property Security Agreements referred to in Section 14(d)
with the U.S. Patent and Trademark Office and the U.S. Copyright Office
necessary to perfect a second priority security interest, subject to Allowed
Liens, in the respective Collateral, as applicable, subject to certain
exceptions contained herein and in the Existing Indenture with respect to the
Existing Notes Obligations, the New Indenture with respect to the New Notes
Obligations and each other Additional Pari Passu Agreement with respect to the
applicable Additional Pari Passu Obligations.

 

(j)                                    No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required (other than as otherwise provided for under the
Existing Indenture with respect to the Existing Notes Obligations, the New
Indenture with respect to the New Notes Obligations, any other Additional Pari
Passu Agreement with respect to the applicable Additional Pari Passu Obligations
or this Agreement) for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection (to the extent required hereunder
and excluding any security interest in cash) or maintenance of the security
interest created hereunder (including the second priority nature of such
security interest), except for (A) the filing of financing and continuation
statements under the UCC, which financing statements have been duly filed and
are in full force and effect, (B) the recordation of the Intellectual Property
Security Agreements referred to in Section 14(d) with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, which recordations have been
completed and are in full force and effect with respect to the Existing Notes
Obligation and which recordations will have been taken and be in full force and
effect with respect to the New Notes Obligations and the Additional Pari Passu
Obligations upon the recordations of additional Intellectual Property Security
Agreements executed by the Company and the Guarantors, and (C) any filings
outside the United States required to perfect a security interest in
Intellectual Property Collateral, and, subject to Section 3 and the
Intercreditor Agreement, the actions described in Section 5 with respect to the
Security Collateral, which actions have been taken and are in full force and
effect, or (iii) the exercise by the Collateral Agent of its voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of any portion of the Security Collateral by laws affecting
the offering and sale of securities generally.

 

(i)                                     Except as could not be reasonably
expected to have a material adverse effect (x) on the business, assets,
properties, financial condition or results

 

12

--------------------------------------------------------------------------------


 

of operations of the Company and its Restricted Subsidiaries, taken as a whole,
(y) a material adverse effect on the ability of the Company and the Guarantors
(taken as a whole) to perform their obligations under any Second Lien Document
or (c) a material adverse effect on the rights and remedies of the Holders of
the Existing Notes or holder of any Additional Pari Passu Obligation (including
the New Notes) under any Second Lien Document (each, a “Material Adverse
Effect”), the operation of such Grantor’s business as currently conducted and
the use of any of the Subsidiaries of any Material Intellectual Property
Collateral (as defined below) in connection therewith does not infringe,
misappropriate, dilute, misuse or otherwise violate the intellectual property
rights of any third party.

 

(ii)                                  Such Grantor is the exclusive owner or
joint owner of all right, title and interest in and to the Material Intellectual
Property Collateral, or is entitled to use all Material Intellectual Property
Collateral subject only to the terms of the related IP Agreements.

 

(iii)                               The Intellectual Property Collateral set
forth on Schedule IV hereto includes all patents, patent applications, domain
names, trademark registrations and applications, copyright registrations and
applications that are owned by and material to the business of such Grantor, in
each case which are reasonably necessary to the operation of such Grantor’s
respective business.

 

(iv)                              The Material Intellectual Property Collateral
owned by such Grantor is subsisting and has not been adjudged invalid or
unenforceable in whole or part, and is valid and enforceable.

 

(v)                                 Except as set forth on Schedule IV hereto,
such Grantor has not granted any material license, release, covenant not to sue,
non-assertion assurance, or other material right to any Person with respect to
any part of the Material Intellectual Property Collateral (other than (A)
licenses granted to such Grantor’s customers in the ordinary course of
business), the effect of which would create a material impairment of such
Grantor’s use of such Material Intellectual Property Collateral as intended in
the operation of its respective business.  The consummation of the Transactions
(as defined under the Existing Indenture and the New Indenture) will not result
in the termination or impairment of any of the Material Intellectual Property
Collateral.

 

(vi)                              With respect to each material IP Agreement,
except as could not be reasonably expected to have a Material Adverse Effect:
(A) such IP Agreement is valid and binding and in full force and effect with
respect to each Grantor, and to the knowledge of any Specified Officer of such
Grantor, with respect to any other party thereto, and represents the entire
agreement between the respective parties thereto with respect to the

 

13

--------------------------------------------------------------------------------


 

subject matter thereof; (B) such IP Agreement will not cease to be valid and
binding and in full force and effect on terms identical to those currently in
effect as a result of the rights and interest granted herein, nor will the grant
of such rights and interest constitute a material breach or default under such
IP Agreement or otherwise give any party thereto a right to terminate such IP
Agreement; (C) such Grantor has not received any notice of termination or
cancellation under such IP Agreement; (D) such Grantor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured; and (E) neither such Grantor nor, to the knowledge of any
Specified Officer of such Grantor, is any other party to such IP Agreement is in
breach or default thereof in any material respect, and, to the knowledge of any
Specified Officer of such Grantor no event has occurred that, with notice or
lapse of time or both, would constitute such a breach or default or permit
termination, modification or acceleration under such IP Agreement.

 

(k)                                 Such Grantor has no commercial tort claims
in excess of $2,500,000 other than those listed in Schedule V hereto and
additional commercial tort claims as to which such Grantor has complied with the
requirements of Section 15.

 

SECTION 10.                                 Further Assurances.

 

(a)                                 Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate and file, all further instruments and documents, and
take all further commercially reasonable action that is necessary, or that the
Collateral Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Grantor.  Each
Grantor further agrees that it shall, at the expense of such Grantor, take any
and all commercially reasonable actions necessary to defend title to the
Collateral against all Persons and to defend the security interest created
hereunder and the priority thereof against any Lien prohibited under the Second
Lien Documents.

 

(b)                                 Each Grantor hereby authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, including, without limitation, one or more financing
statements indicating that such financing statements cover all assets or all
personal property (or words of similar effect) of such Grantor, regardless of
whether any particular asset described in such financing statements falls within
the scope of the UCC or the granting clause of this Agreement.  A photocopy or
other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by law.

 

(c)                                  Each Grantor will furnish to the Collateral
Agent from time to time statements and schedules further identifying and
describing the Collateral of such Grantor and such other reports in connection
with such Collateral as the Collateral Agent may reasonably request, all in
reasonable detail.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Upon notice by the Collateral Agent, UHS
will furnish to the Collateral Agent on or prior to the fifth anniversary of the
date hereof (but not more than six months prior thereto), an opinion of counsel,
from outside counsel reasonably satisfactory to the Collateral Agent, to the
effect that all financing or continuation statements have been filed, and all
other action has been taken to perfect continuously from the date hereof the
security interest granted hereunder.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement or any other Second Lien Document, this Agreement shall be
subject to the provisions of, in the case of the Existing Note Obligations,
Section 12.06 of the Existing Indenture, in the case of the New Note
Obligations, Section 12.06 of the New Indenture and in the case of other
Additional Pari Passu Obligations, the comparable provision, if any, in the
applicable Additional Pari Passu Agreement.

 

SECTION 11.                                 As to Equipment and Inventory.  Each
Grantor will keep its Equipment (other than Equipment that is located at a
customer or supplier location or is in transit in the ordinary course of
business or sold in accordance with each Second Lien Document) and Inventory
(other than Inventory on consignment or sold in the ordinary course of business)
at the places therefor specified in Section 9(c) or at such other places
identified by UHS concurrently with the delivery of the financing statements
pursuant to Section 10.

 

(a)                                 Each Grantor will pay promptly when due all
property and other material taxes, assessments and governmental charges or
levies imposed upon, and all claims (including, without limitation, claims for
labor, materials and supplies) against, its Equipment and Inventory, except to
the extent payment thereof is not required by any of the terms of the Existing
Indenture or the New Indenture or the comparable provision, if any, of any
Additional Pari Passu Agreement.

 

(b)                                 Each Grantor, at its own expense, shall
deliver to the Collateral Agent the results of each physical verification, if
any, which such Grantor may in its discretion have made, or caused any other
Person to make on its behalf, of all or a portion of its Inventory.

 

SECTION 12.                                 Insurance.  Each Grantor will, at
its own expense, maintain insurance.  Each casualty, property and liability
(excluding business interruption) policy shall in addition (a) as of the date
hereof, name the Collateral Agent as loss payee or additional insured party, as
applicable, thereunder (without any representation or warranty by or obligation
upon the Collateral Agent) or other language satisfactory to the Collateral
Agent, (b) provide that there shall be no recourse against the Collateral Agent
for payment of premiums or other amounts with respect thereto and (c) provide
that at least 10 days’ prior written notice of cancellation or of lapse shall be
given to the Collateral Agent by the insurer or other language satisfactory to
the Collateral Agent.  Each Grantor will, if so reasonably requested by the
Collateral Agent, deliver to the Collateral Agent original or duplicate policies
of such insurance.  Reimbursement under any liability insurance maintained by
any Grantor pursuant to this Section 12 may be paid directly to the Person who
shall have incurred liability covered by such insurance.

 

SECTION 13.                                 Post-Closing Changes.  Each Grantor
agrees to promptly notify the Collateral Agent in writing of any change to its
legal name, type of organization, jurisdiction of organization, organizational
identification number (if any) and shall take all action reasonably

 

15

--------------------------------------------------------------------------------


 

required by the Collateral Agent for the purposes of perfecting or protecting
the security interest granted by this Agreement.  Each Grantor will hold and
preserve its records relating to the Collateral, including, without limitation
and the Related Contracts, and after Discharge of First Lien Obligations, will
permit representatives of the Collateral Agent at any reasonable time during
normal business hours to inspect and make abstracts from such records and other
documents, upon reasonable advance notice to such Grantor; provided that,
excluding any such visits and inspections during the continuance of an Event of
Default, only the Collateral Agent may exercise rights under this Section 13 and
the Collateral Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default; provided
further that, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent or any holder of Secured Obligations (or any
respective representative or independent contractor) may do any of the foregoing
at the reasonable expense of such Grantor at any time during normal business
hours and upon reasonable advance notice.  If any Grantor does not have an
organizational identification number and later obtains one, within thirty (30)
days, it will notify the Collateral Agent of such organizational identification
number.

 

SECTION 14.                                 As to Intellectual Property
Collateral.

 

(a)                                 With respect to each item of its
Intellectual Property Collateral that is material to the business of any Grantor
(any such item of Intellectual Property Collateral being “Material Intellectual
Property Collateral”), except to the extent failure to act could not reasonably
be expected to have a Material Adverse Effect, with respect to each item of
Material Intellectual Property Collateral owned by such Grantor, each Grantor
agrees to take, at its expense, commercially reasonable actions that it
determines are necessary in accordance with the exercise of its business
discretion, including, without limitation, in the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other governmental authority, to (i)
maintain the validity and enforceability of such Material Intellectual Property
Collateral and maintain such Material Intellectual Property Collateral in full
force and effect, and (ii) pursue the registration and maintenance of each
patent, trademark, or copyright registration or application, now or hereafter
included in such Material Intellectual Property Collateral of such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of responses to office actions issued by the U.S. Patent and Trademark
Office, the U.S. Copyright Office or other governmental authorities, the filing
of applications for renewal or extension, the filing of affidavits under
Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

 

(b)                                 Except as could not be reasonably expected
to have a Material Adverse Effect, no Grantor shall do or permit any act or
knowingly omit to do any act whereby any of its Material Intellectual Property
Collateral may lapse, be terminated or become invalid or unenforceable or placed
in the public domain (or, in case of a trade secret, lose its competitive value)
other than the expiration of patents at the end of their statutory term.

 

(c)                                  Except when failure to do so could not
reasonably be expected to cause a Material Adverse Effect, each Grantor shall
take commercially reasonable actions that it determines are

 

16

--------------------------------------------------------------------------------


 

necessary in accordance with the exercise of its business discretion to preserve
and protect each item of its Material Intellectual Property Collateral.

 

(d)                                 With respect to its Material Intellectual
Property, on the Issue Date or such later date as provided under the terms of
the Existing Indenture or which the Collateral Agent consents to in writing,
each Grantor agrees to execute and deliver to the Collateral Agent, with respect
to all Material Intellectual Property that is registered or with respect to
which registration is pending (i) an agreement, in substantially the form set
forth in Exhibit B hereto or otherwise in form and substance reasonably
satisfactory to the Collateral Agent (a “Copyright Security Agreement”), (ii) an
agreement, in substantially the form set forth in Exhibit C hereto or otherwise
in form and substance reasonably satisfactory to the Collateral Agent (a “Patent
Security Agreement”) and (iii) an agreement, in substantially the form set forth
in Exhibit D hereto or otherwise in form and substance reasonably satisfactory
to the Collateral Agent (a “Trademark Security Agreement” and, together with
each Copyright Security Agreement and each Patent Security Agreement, the
“Intellectual Property Security Agreements”), in each case for recording the
security interest granted hereunder to the Collateral Agent in such Intellectual
Property Collateral with the U.S. Patent and Trademark Office or the U.S.
Copyright Office, as applicable.

 

(e)                                  Each Grantor agrees that should it obtain
an ownership interest in any item of the type set forth in Section 1(g) that is
not on the date hereof a part of the Intellectual Property Collateral
(“After-Acquired Intellectual Property”) (i) the provisions of this Agreement
shall automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of trademarks, the goodwill symbolized thereby, shall
automatically become part of the Material Intellectual Property Collateral
subject to the terms and conditions of this Agreement with respect thereto. 
After the end of each fiscal quarter of UHS, each Grantor shall provide written
notice to the Collateral Agent identifying the After-Acquired Intellectual
Property consisting of material patents, patent applications, trademark
registrations, trademark applications, copyright registrations, and copyright
applications acquired during such fiscal quarter, and such Grantor shall execute
and deliver to the Collateral Agent with such written notice, or otherwise
authenticate, an agreement in form and substance reasonably satisfactory to the
Collateral Agent (an “IP Security Agreement Supplement”) covering such
After-Acquired Intellectual Property, which IP Security Agreement Supplement
shall be recorded with the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental authorities necessary to perfect (subject to
the exceptions contained herein and in the case of the Existing Notes
Obligations, the Existing Indenture, in the case of the New Notes Obligations,
the New Indenture and in the case of any other Additional Pari Passu
Obligations, the applicable Additional Pari Passu Agreement) the security
interest hereunder in such After-Acquired Material Intellectual Property in the
United States.

 

SECTION 15.                                 Commercial Tort Claims.  After
Discharge of the First Lien Obligations, each Grantor will promptly after the
end of each fiscal quarter give notice to the Collateral Agent of any commercial
tort claim individually in excess of $2,500,000 that may arise after the date
hereof and will immediately execute or otherwise authenticate a supplement to
this Agreement, and otherwise take all necessary action, to subject such
commercial tort claim to the second priority security interest created under
this Agreement.

 

17

--------------------------------------------------------------------------------


 

SECTION 16.                                 Transfers and Other Liens.  (a) Each
Grantor agrees that it will not (i) sell, assign or otherwise dispose of, or
grant any option with respect to, any of the Collateral, other than sales,
assignments and other dispositions of Collateral and options relating to
Collateral permitted under the terms of the Second Lien Documents or (ii) create
or suffer to exist any Lien upon or with respect to any of the Collateral of
such Grantor except for the pledge, assignment and security interest created
under this Agreement and Liens permitted under the Second Lien Documents.

 

SECTION 17.                                 Collateral Agent Appointed Attorney
in Fact.  Each Grantor hereby irrevocably appoints the Collateral Agent such
Grantor’s attorney in fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, subject to the
Intercreditor Agreement, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s reasonable
discretion, to take any action and to execute any instrument that the Collateral
Agent may deem necessary or advisable to effect the provisions of this
Agreement, including, without limitation:

 

(a)                                 to obtain and adjust insurance required to
be paid to the Collateral Agent pursuant to Section 12,

 

(b)                                 to ask for, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral,

 

(c)                                  to receive, indorse and collect any drafts
or other instruments, documents and chattel paper, in connection with subsection
(a) or (b) above, and

 

(d)                                 to file any claims or take any action or
institute any proceedings that the Collateral Agent may deem necessary or
desirable for the collection of any of the Collateral or the rights of the
Collateral Agent with respect to any of the Collateral.

 

SECTION 18.                                 Collateral Agent May Perform.  If
any Grantor fails to perform any agreement contained herein, after Discharge of
First Lien Obligations, the Collateral Agent may, but without any obligation to
do so, with notice (or upon the occurrence and during the continuance of an
Event of Default, without notice), itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 22.

 

SECTION 19.                                 The Collateral Agent’s Duties.  The
powers conferred on the Collateral Agent hereunder are solely to protect the
Secured Parties’ interest in the Collateral and shall not impose any duty upon
it to exercise any such powers.  Except for the safe custody of any Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Collateral Agent shall have no duty (other than as imposed by
law, this Agreement or any other Second Lien Document) as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral.  The Collateral Agent shall be deemed
to have exercised reasonable

 

18

--------------------------------------------------------------------------------


 

care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property or as required by law and will not be liable or responsible for
any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of any act or omission of any sub-agent or bailee selected by
the Collateral Agent in good faith, except to the extent that such liability
arises from the Collateral Agent’s gross negligence, bad faith or willful
misconduct.

 

SECTION 20.                                 As to Receivables and Security
Collateral.  The Collateral Agent may at any time after Discharge of First Lien
Obligations, in the Collateral Agent’s own name, in the name of a nominee of the
Collateral Agent or in the name of any Grantor communicate (by mail, telephone,
facsimile or otherwise) with account debtors, and obligors in respect of any
Security Collateral to verify with such Persons, to the Collateral Agent’s
satisfaction, the existence, the amount, the terms of, and any other matter
relating to Receivables, payment intangibles, Security Collateral or Chattel
Paper.

 

SECTION 21.                                 Remedies.  Subject to Section 6.02
of the Existing Indenture with respect to the Existing Notes Obligations,
Section 6.02 of the New Indenture with respect to the New Notes Obligations and
the comparable section of any other Additional Pari Passu Agreement with respect
to any other Additional Pari Passu Obligations, after Discharge of the First
Lien Obligations, if any Event of Default shall have occurred and be continuing:

 

(a)                                 The Collateral Agent may exercise in respect
of the Collateral, in addition to other rights and remedies provided for herein
or otherwise available to it, all the rights and remedies of a secured party
upon default under the UCC (whether or not the UCC applies to the affected
Collateral),  and also may:  (i) require each Grantor to, and each Grantor
hereby agrees that it will at its expense and upon request of the Collateral
Agent forthwith, assemble all or part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place and
time to be designated by the Collateral Agent that is reasonably convenient to
both parties; (ii) without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
the Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable; (iii) occupy any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; and (iv) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral, including, without limitation,
(A) any and all rights of such Grantor to demand or otherwise require payment of
any amount under, or performance of any provision of, the Receivables, the
Related Contracts and the other Collateral, (B) withdraw, or cause or direct the
withdrawal, of all funds with respect to the Account Collateral and (C) exercise
all other rights and remedies with respect to the Receivables, the Related
Contracts and the other Collateral, including, without limitation, those set
forth in Section 9-607 of the UCC.  Each Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Collateral Agent may
adjourn any public or private sale from time to time by announcement at

 

19

--------------------------------------------------------------------------------


 

the time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 

(b)                                 Any cash held by or on behalf of the
Collateral Agent and all cash proceeds received by or on behalf of the
Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be held by the
Collateral Agent as collateral for, or at any time thereafter applied (after
payment of any amounts payable to the Collateral Agent pursuant to Section 22)
in whole or in part by the Collateral Agent for the ratable benefit of the
Secured Parties against, all or any part of the Secured Obligations, as set
forth in Section 12.03 of the Existing Indenture with respect to the Existing
Notes Obligations, Section 12.03 of the New Indenture with respect to the New
Notes Obligations and the comparable section of any other Additional Pari Passu
Agreement with respect to any other Additional Pari Passu Obligations.  If,
despite the provisions of this Agreement, any Secured Party shall receive any
payment or other recovery in excess of its portion of payments on account of the
Secured Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or other recovery in trust
for the benefit of all Secured Parties hereunder for distribution in accordance
with this Section 21(b).

 

(c)                                  [Intentionally omitted].

 

(d)                                 The Collateral Agent may, without notice to
any Grantor except as required by law and at any time or from time to time,
charge, set off and otherwise apply all or any part of the Secured Obligations
against any funds held with respect to the Account Collateral or in any other
deposit account.

 

(e)                                  The Collateral Agent may send to each bank
party to any Deposit Account Control Agreement a “Notice of Exclusive Control”
(or similar term) as defined in and under such Agreement.

 

(f)                                   In the event of any sale or other
disposition of any of the Intellectual Property Collateral of any Grantor, the
goodwill symbolized by any Trademarks subject to such sale or other disposition
shall be included therein, and such Grantor shall supply to the Collateral Agent
or its designee such Grantor’s know-how and expertise, and documents and things
relating to any Intellectual Property Collateral subject to such sale or other
disposition, and such Grantor’s customer lists and other records and documents
relating to such Intellectual Property Collateral and to the manufacture,
distribution, advertising and sale of products and services of such Grantor.

 

(g)                                  If the Collateral Agent shall determine to
exercise its right to sell all or any of the Security Collateral of any Grantor
pursuant to this Section 21, each Grantor agrees that, upon request of the
Collateral Agent, such Grantor will, at its own reasonable expense, do or cause
to be done all such other commercially reasonable acts and things as may be
reasonably necessary to make such sale of such Security Collateral or any part
thereof valid and binding and in compliance with applicable law.

 

(h)                                 Notwithstanding anything to the contrary in
this Agreement, the exercise of remedies by the Collateral Agent under this
Agreement upon the occurrence and during the

 

20

--------------------------------------------------------------------------------


 

continuance of an Event of Default shall be subject to Section 6.02 of the
Existing Indenture with respect to the Existing Notes Obligations, Section 6.02
of the New Indenture with respect to the New Notes Obligations and the
comparable section of any other Additional Pari Passu Agreement with respect to
any other Additional Pari Passu Obligations.

 

In making the determinations and allocations required by this Section 21, the
Collateral Agent may conclusively rely upon and shall be fully protected in
conclusively relying upon information supplied by the Trustee, the New Trustee
or other Additional Pari Passu Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Existing Notes
Obligations, the New Notes Obligations and the other Secured Obligations, as the
case may be, and the Collateral Agent shall have no liability to any of the
Secured Parties for actions taken or not taken in reliance on such information,
provided that nothing in this sentence shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any information so supplied.  All
distributions made by the Collateral Agent pursuant to this Section 21 shall be
(subject to any decree of any court of competent jurisdiction) final (absent
manifest error), and the Collateral Agent shall have no duty to inquire as to
the application by any Additional Pari Passu Agent of any amounts distributed to
it.

 

Notwithstanding anything herein or in any other Second Lien Document to the
contrary, the Collateral Agent shall exercise remedies and sell the Collateral
(i) in the case of holders of the Existing Notes Obligations, at the direction
of the holders of a majority of the aggregate principal amount of all Existing
Notes Obligations outstanding at the time of such action and (ii) in the case of
the holders of the New Notes Obligations and any other Additional Pari Passu
Obligations, at the direction of the holders of a majority of the aggregate
principal amount of all New Notes Obligations and other Additional Pari Passu
Obligations outstanding at the time of such action voting as a single class;
provided that if the Collateral Agent has asked the holders of Secured
Obligations for instructions and the applicable holders have not yet responded
to such request, the Collateral Agent shall be authorized (but shall not have
the duty) to take such actions which the Collateral Agent believes to be
required to promote and protect the interests of the holders of the Secured
Obligations and/or to preserve the value of the Collateral.

 

SECTION 22.                                 Indemnity and Expenses.

 

(a)                                 Each Grantor agrees to indemnify, defend and
save and hold harmless each Secured Party and each Representative Party (as
defined below) of any of the foregoing Persons (each, an “Indemnified Party”)
from and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel (which shall be limited to one (1) counsel to the Collateral
Agent and the holders of Secured Obligations) (exclusive of one local counsel to
the Collateral Agent and the holders of the Secured Obligations ) in each
appropriate jurisdiction), unless (x) the interests of the Collateral Agent and
the holders of the Secured Obligations are sufficiently divergent, in which case
one (1) additional counsel may be appointed and (y) if the interests of any
holder of Secured Obligations or group of holders of Secured Obligations (other
than all of the holders of Secured Obligations) are distinctly or
disproportionately affected, one (1) additional counsel for such holder or group
of holders of Secured Obligations)) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or resulting from this Agreement (including, without limitation,
enforcement of this Agreement),

 

21

--------------------------------------------------------------------------------


 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final judgment to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or such Indemnitee’s Representative Parties or (y) result from a
claim brought by any Grantor against an Indemnitee for breach of such
Indemnitee’s obligations under this Agreement, if such Grantor has obtained a
final judgment in its favor on such claim as determined by a court of competent
jurisdiction.  For purposes of this Section 22(a), “Representative Parties”
means, as to any Person, (i) such Person’s officers, directors and employees and
(ii) such Person’s Affiliates, agents, advisers and other representatives, in
each case to the extent acting at the direction of such Person.

 

(b)                                 Each Grantor will within 30 days of written
demand pay to the Collateral Agent the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees and reasonable
out-of-pocket expenses of its counsel and of any experts and agents, that the
Collateral Agent may incur in connection with (i) the custody, preservation, use
or operation of, or the sale of, collection from or other realization upon, any
of the Collateral of such Grantor, (ii) the exercise or enforcement of any of
the rights of the Collateral Agent or the other Secured Parties hereunder or
(iii) the failure by such Grantor to perform or observe any of the provisions
hereof.

 

SECTION 23.                                 Amendments; Waivers; Additional
Grantors; Additional Secured Parties, Etc.

 

(a)                                 Subject to the Intercreditor Agreement, no
amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Collateral Agent and the Grantors,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No failure on the part of the
Collateral Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

 

(b)                                 Upon the execution and delivery by any
Person of a security agreement supplement in substantially the form of Exhibit E
hereto (each a “Security Agreement Supplement”), such Person shall be referred
to as an “Additional Grantor” and shall be and become a Grantor hereunder, and
each reference in this Agreement and the other Second Lien Documents to
“Grantor” shall also mean and be a reference to such Additional Grantor, each
reference in this Agreement and the other Second Lien Documents to the
“Collateral” shall also mean and be a reference to the Collateral granted by
such Additional Grantor and each reference in this Agreement to a Schedule shall
also mean and be a reference to the schedules attached to such Security
Agreement Supplement.

 

(c)                                  UHS may from time to time designate
additional obligations as Additional Pari Passu Obligations by delivering to the
Collateral Agent, the Trustee and each Additional Pari Passu Agent that is party
hereto immediately prior to the date of such designation (a) an officer’s
certificate (i) identifying the obligations so designated and the aggregate
principal amount or face amount thereof, stating that such obligations are
designated as “Additional Pari Passu

 

22

--------------------------------------------------------------------------------


 

Obligations” for purposes hereof, (ii) representing that such designation
complies with the terms of, to the extent then existing, the Existing Indenture,
the New Indenture and each other Additional Pari Passu Agreement, and
(iii) specifying the name and address of the Additional Pari Passu Agent for
such obligations; and (b) a fully executed Additional Pari Passu Joinder
Agreement (substantially in the form attached hereto as Exhibit F) the
“Additional Pari Passu Joinder Agreement”).  Notwithstanding anything to the
contrary contained herein, with respect to any Additional Pari Passu Agreement
the Collateral Agent shall have no responsibility for, or any duty to inquire as
to, any matter pertaining to such Additional Pari Passu Agreement (or the
contents thereof) or the compliance of any Grantor or Additional Pari Passu
Agent with the terms thereof.  Without limiting the foregoing, in the event the
Collateral Agent is required to take action hereunder and such action is
conditioned upon compliance with the terms of any Additional Pari Passu
Agreement, the Collateral Agent shall be fully protected in conclusively relying
upon, an officer’s certificate and an Opinion of Counsel (as defined in the
Existing Indenture, the New Indenture or other applicable Additional Pari Passu
Agreement) of the relevant Grantor and/or the applicable Additional Pari Passu
Agent that such action is permitted or authorized under the terms of such
Additional Pari Passu Agreement.  To the extent such Additional Pari Passu
Agreement grants any rights, protections, immunities or indemnities thereunder
to the Collateral Agent, the Company and each applicable additional Grantor
agrees that the Collateral Agent is an express third-party beneficiary
thereunder.

 

(d)                                 The provisions of this Section 23(d) shall
apply only to the New Notes Obligations and any other Additional Pari Passu
Obligations and shall not bind the holders of the Existing Notes Obligations or
affect any claim they may have under the Existing Indenture or any Security
Document (as defined in the Existing Indenture).  Without limiting the
provisions of Section 2 or the Intercredtior Agreement, it is the intention of
the Secured Parties holding Secured Obligations under a separate Additional Pari
Passu Agreement, including the New Indenture, (the Secured Obligations under
each such Additional Pari Passu Agreement represented by a common Additional
Pari Passu Agent, a “Series”) that the holders of Secured Obligations of such
Series (and not the holders of the Secured Obligations of any other Series) bear
the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the Secured Obligations of such Series are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of Secured Obligations), (y) any of the Secured Obligations of such
Series do not have an enforceable security interest in any of the Collateral
securing any other Series of Secured Obligations and/or (z) any intervening
security interest exists securing any other obligations (other than another
Series of Secured Obligations) on a basis ranking prior to the security interest
of such Series of Secured Obligations but junior to the security interest of any
other Series of Secured Obligations or (ii) the existence of any collateral for
any other Series of Secured Obligations that is not Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of Secured Obligations, an “Impairment” of such Series); provided that
the existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all Secured Obligations shall not be deemed to be an
Impairment of any Series of Secured Obligations.  In the event of any Impairment
with respect to any Series of Secured Obligations, the results of such
Impairment shall be borne solely by the holders of such Series of Secured
Obligations, and the rights of the holders of such Series of Secured Obligations
set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of the Series of such Secured
Obligations subject to such Impairment.  Additionally, in the event the Secured

 

23

--------------------------------------------------------------------------------


 

Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such Secured Obligations or the Additional Pari Passu Agreements
governing such Secured Obligations shall refer to such obligations or such
documents as so modified.  Notwithstanding anything contained herein or in the
Intercreditor Agreement, with respect to any Collateral for which a third party
(other than a Secured Party) has a lien or security interest that is junior in
priority to the security interest of any Series of Secured Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of Secured Obligations
(such third party an “Intervening Creditor”), the value of any Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds to be distributed in
respect of the Series of Secured Obligations with respect to which such
Impairment exists.

 

SECTION 24.                                 Notices, Etc.  (a) All notices and
other communications provided for hereunder shall be either (a) in writing
(including telegraphic, telecopier,telex communication or in “pdf” format and
sent, telegraphed, telecopied, telexed or otherwise delivered or (b) by
electronic mail (if electronic mail addresses are designated as provided below)
confirmed immediately in writing, in the case of : (i)  the Collateral Agent;
(ii)  UHS; (iii) each Grantor other than UHS, addressed to it at its address set
forth opposite such Grantor’s name on the signature pages hereto or on the
signature page to the Security Agreement Supplement pursuant to which it became
a party hereto; (iv) any Additional Pari Passu Agent, at such address as such
Additional Pari Passu Agent shall have specified in the Additional Pari Passu
Joinder Agreement delivered pursuant to Section 23(c) in connection with the
Additional Pari Passu Agreement associated therewith; and (v) any other party,
at such other address as shall be designated by such party in a written notice
to the other parties.

 

(b)                                 All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (a) actual
receipt by the relevant party hereto and (b) (i) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (ii) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid; (iii) if delivered by facsimile, when sent and receipt has been
confirmed; and (iv) if delivered by electronic mail, when delivered.  Delivery
by telecopier or “pdf” of an executed counterpart of any amendment or waiver of
any provision of this Agreement or of any Security Agreement Supplement,
Additional Pari Passu Joinder Agreement or Schedule hereto shall be effective as
delivery of an original executed counterpart thereof.

 

SECTION 25.                                 Continuing Security Interest;
Transfers under the Existing Indenture and any Additional Pari Passu Agreement. 
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full in cash of
the Secured Obligations (other than with respect to contingent obligations not
yet accrued and payable under the Second Lien Documents), (b) be binding upon
each Grantor, its permitted successors and assigns and (c) inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective permitted successors, transferees and
assigns.  Without limiting the generality of the foregoing subsection (c),
(i) any Holder may transfer the Note or Notes held by it to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Holder herein or otherwise as provided in
Section 2.06 of the Existing Indenture and (ii) any holder of any New

 

24

--------------------------------------------------------------------------------


 

Notes may transfer any or all of such New Notes to any other Person, and such
other Person shall thereupon become vested with all of the benefits in respect
thereof granted to such holder herein or otherwise, as provided in Section 2.06
of the New Indenture and (iii) any holder of any other Additional Pari Passu
Obligations may transfer any or all thereof to any other Person, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to such holder herein or otherwise as provided in the comparable
provision, if any, of the applicable Additional Pari Passu Agreement.

 

SECTION 26.                                 Release; Termination.

 

(a)                                 The Liens securing the Existing Notes
Obligations will be released, in whole or in part, as provided in Section 12.04
of the Existing Indenture.

 

(b)                                 The Liens securing the New Notes Obligations
will be released, in whole or in part, as provided in Section 12.04 of the New
Indenture.

 

(c)                                  The Liens securing any other Additional
Pari Passu Obligations of any Series will be released, in whole or in part, as
provided in the Additional Pari Passu Agreement governing such Additional Pari
Passu Obligations.

 

(d)                                 In connection with any termination or
release pursuant to paragraph (a), (b) or (c) of this Section 26, the Collateral
Agent will, at such Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
hereby; provided, however, that (i) such Grantor shall have delivered to the
Collateral Agent a written request for release describing the item of Collateral
and the terms of the sale, lease, transfer or other disposition in reasonable
detail, together with a form of release for execution by the Collateral Agent
and a certificate of such Grantor to the effect that the transaction is in
compliance with the applicable Second Lien Documents and as to such other
matters as the Collateral Agent may reasonably request, and (ii) the proceeds of
any such sale, lease, transfer or other disposition required to be applied, or
any payment to be made in connection therewith, in accordance with
(x) Section 4.10 of the Existing Indenture in the case of the Existing Notes
Obligations, (y) Section 4.10 of the New Indenture in the case of the New Notes
Obligations and (z) the comparable provision, if any, of any other Additional
Pari Passu Agreement in the case of any other Series of Additional Pari Passu
Obligations governed by such Additional Pari Passu Agreement, shall, to the
extent so required, be paid or made to, or in accordance with the instructions
of, the Collateral Agent when and as required under such provision of such
applicable Second Lien Document.

 

(e)                                  Upon the payment in full in cash of the
Secured Obligations (other than (with respect contingent indemnification
obligations not yet accrued and payable under the Second Lien Documents)
pursuant to the terms of the Second Lien Documents, the pledge and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Grantor.  Upon any such termination, the Collateral
Agent will, at the applicable Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.

 

25

--------------------------------------------------------------------------------


 

SECTION 27.                                 Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
an original executed counterpart of this Agreement.

 

SECTION 28.                                 Intercreditor Agreement. 
Notwithstanding anything herein to the contrary, the lien and security interest
granted on the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of May 31, 2007 (as amended
by the First Amendment to Intercreditor Agreement, dated as of the date hereof
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Merrill Lynch Capital, a
division of Merrill Lynch Business Financial Services Inc., as collateral agent
under the First Lien Credit Agreement and Wells Fargo, as Collateral Agent for
the Junior Lien Obligations (as defined in the Intercreditor Agreement) and
certain other persons party or that may become party thereto from time to time. 
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.

 

SECTION 29.                                 Governing Law.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Susan L. Wolf

 

 

Name:

Name: Susan L. Wolf

 

 

Title:

Treasurer

 

 

 

 

Address for Notices:

 

 

 

Universal Hospital Services, Inc.

 

6625 West 78th Street, Suite 300

 

Minneapolis, Minnesota 55439

 

Attention: Rex T. Clevenger, Executive Vice President, Chief Financial Officer

 

Facsimile No. (952) 893-3237

 

Telephone No. (952) 893-3254

 

 

 

with copies to:

 

 

 

Universal Hospital Services, Inc.

 

6625 West 78th Street, Suite 300

 

Minneapolis, Minnesota 55439

 

Attention: Susan L. Wolf, Vice President — Finance

 

Facsimile No. (952) 893-3237

 

Telephone No. (952) 893-3109

 

 

 

and

 

 

 

Universal Hospital Services, Inc.

 

6625 West 78th Street, Suite 300

 

Minneapolis, Minnesota 55439

 

Attention: Lee M. Pulju, Vice President & General Counsel

 

Facsimile No. (952) 893-3237

 

Telephone No. (952) 893-3227

 

 

 

and

 

 

 

Elaine Stangland, Esq.

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, New York 10153

 

Facsimile No. (212) 310-8007

 

Telephone No. (212) 310-8315

 

[Signature Page to Amended and Restated Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

UHS SURGICAL SERVICES, INC.

 

 

 

 

By:

/s/ Susan L. Wolf

 

 

Name:

Susan L. Wolf

 

 

Title:

Treasurer

 

 

 

Address for Notices:

 

 

 

Universal Hospital Services, Inc.

 

6625 West 78th Street, Suite 300

 

Minneapolis, Minnesota 55439

 

Attention: Rex T. Clevenger, Executive Vice President, Chief Financial Officer

 

Facsimile No. (952) 893-3237

 

Telephone No. (952) 893-3254

 

 

 

with copies to:

 

 

 

Universal Hospital Services, Inc.

 

6625 West 78th Street, Suite 300

 

Minneapolis, Minnesota 55439

 

Attention: Susan L. Wolf, Vice President — Finance

 

Facsimile No. (952) 893-3237

 

Telephone No. (952) 893-3109

 

 

 

and

 

 

 

Universal Hospital Services, Inc.

 

6625 West 78th Street, Suite 300

 

Minneapolis, Minnesota 55439

 

Attention: Lee M. Pulju, Vice President & General Counsel

 

Facsimile No. (952) 893-3237

 

Telephone No. (952) 893-3227

 

 

 

and

 

 

 

UHS Surgical Services, Inc.

 

10939 Pendleton Street,

 

Sun Valley, CA 91352

 

Attention: Jeffrey Singer, President

 

Facsimile No. (818) 394-2850

 

Telephone No. (818) 394-2800

 

 

 

and

 

 

 

Elaine Stangland, Esq.

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, New York 10153

 

Facsimile No. (212) 310-8007

 

Telephone No. (212) 310-8315

 

[Signature Page to Amended and Restated Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

/s/ Lynn M. Steiner

 

Name:

Lynn M. Steiner

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

Wells Fargo Bank, N.A.

 

Corporate Trust Services, MAC 9311-110

 

625 Marquette Avenue

 

Minneapolis, MN 55476

 

Attention:  Universal Hospital Services, Inc.
Account Manager

 

[Signature Page to Amended and Restated Second Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
to Amended and Restated
Second Lien Security Agreement

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT B
to Amended and Restated
Second Lien Security Agreement

 

FORM OF AMENDED AND RESTATED

SECOND LIEN COPYRIGHT SECURITY AGREEMENT

 

This Amended and Restated Second Lien Copyright Security Agreement, dated as of
August 7, 2012 (as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien Copyright
Security Agreement”), is made by the Persons listed on the signature pages
hereof (collectively, the “Grantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as collateral agent (together with any successor
collateral agent, the “Collateral Agent”) for the benefit of the Secured
Parties.

 

WHEREAS, this Second Lien Copyright Security Agreement amends, in certain
respects and restates in its entirety, the Second Lien Copyright Security
Agreement, dated as of May 31, 2007, made by UHS Merger Sub, Inc., UHS Holdco,
Inc. and Universal Hospital Services, Inc. (“UHS”) in favor of Wells Fargo, as
collateral agent for the benefit of the secured parties referred to therein, and
is executed and delivered pursuant to the Amended and Restated Second Lien
Security Agreement, dated as of August 7, 2012 (as the same may be further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) made by UHS and the other Persons who from time
to time becomes parties thereto, in favor of Wells Fargo, as collateral agent.
Terms defined in the Security Agreement and not otherwise defined herein are
used herein as defined in the Security Agreement.

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain Copyrights of the Grantors
constituting Material Intellectual Property Collateral, and have agreed as a
condition thereof to execute this Second Lien Copyright Security Agreement for
recording with the U.S. Copyright Office and any other appropriate governmental
authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a continuing security interest in
all of such Grantor’s right, title and interest in and to the following (all of
the following items or types of property being herein collectively referred to
as the “Copyright Collateral”), whether now owned or existing or hereafter
acquired or arising:

 

(i)            each Copyright constituting Material Intellectual Property
Collateral owned by the Grantor, including, without limitation, each Copyright
registration and application therefor, referred to in Schedule 1 hereto;

 

(ii)           all registrations and applications for registration for any of
the foregoing;

 

(iv)          all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

 

(v)           any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to any and all of
the foregoing, including, without limitation, all Proceeds of and revenues from
any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect,

 

--------------------------------------------------------------------------------


 

or otherwise recover, all proceeds and damages relating thereto.

 

Section 2. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights and any other applicable government officer record this Second
Lien Copyright Security Agreement.

 

Section 3. Execution in Counterparts. This Second Lien Copyright Security
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 4. Grants, Rights and Remedies. This Second Lien Copyright Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the U.S. Copyright Office.
The security interest granted hereby has been granted to the Collateral Agent in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof and does not modify its terms or conditions or create any
additional rights or obligations for any party thereto or hereto. The Security
Agreement (and all rights and remedies of the Collateral Agent thereunder) shall
remain in full force and effect in accordance with its terms. In the event of a
conflict between any provision of this Second Lien Copyright Security Agreement
and any provision of the Security Agreement, the Security Agreement shall
govern. Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Second Lien Copyright
Security Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the limitations and provisions of the
Intercreditor Agreement, dated as of May 31, 2007 (as amended by the First
Amendment to the Intercreditor Agreement, dated on or about the date hereof, and
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”) among Merrill Lynch Capital, a
division of Merrill Lynch Business Financial Services Inc., as First Lien
Collateral Agent, and Wells Fargo, as Junior Lien Collateral Agent, and certain
other persons party or that may become party thereto from time to time, and
consented to by UHS and the Grantors identified therein. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

Section 5  Governing Law. This Second Lien Copyright Security Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Second Lien Copyright Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

By:

 

 

 

Name:

Susan L. Wolf

 

 

Title:

Treasurer

 

 

 

 

UHS SURGICAL SERVICES, INC.

 

 

 

 

By:

 

 

 

Name:

Susan L. Wolf

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C
to Amended and Restated
Second Lien Security Agreement

 

FORM OFAMENDED AND RESTATED
SECOND LIEN PATENT SECURITY AGREEMENT

 

This Amended and Restated Second Lien Patent Security Agreement, dated as of
August 7, 2012 (as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien Patent
Security Agreement”), is made by the Persons listed on the signature pages
hereof (collectively, the “Grantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as collateral agent (together with any successor
collateral agent, the “Collateral Agent”) for the benefit of Secured Parties.

 

WHEREAS, this Second Lien Patent Security Agreement amends, in certain respects
and restates in its entirety, the Second Lien Patent Security Agreement, dated
as of May 31, 2007, made by UHS Merger Sub, Inc., UHS Holdco, Inc. and Universal
Hospital Services, Inc. (“UHS”) in favor of Wells Fargo, as collateral agent for
the benefit of the secured parties referred to therein, and is executed and
delivered pursuant to the Amended and Restated Second Lien Security Agreement,
dated as of August 7, 2012 (as the same may be further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) made by UHS and the other Persons who from time to time become
parties thereto, in favor of Wells Fargo, as collateral agent.  Terms defined in
the Security Agreement and not otherwise defined herein are used herein as
defined in the Security Agreement.

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain Patents of the Grantors constituting
Material Intellectual Property Collateral, and have agreed as a condition
thereof to execute this Second Lien Patent Security Agreement for recording with
the U.S. Patent and Trademark Office and any other appropriate governmental
authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a continuing security interest in
all of such Grantor’s right, title and interest in and to the following (all of
the following items or types of property being herein collectively referred to
as the “Patent Collateral”), whether now owned or existing or hereafter acquired
or arising:

 

(i)            each Patent constituting Material Intellectual Property
Collateral owned by the Grantor, including, without limitation, each Patent
referred to in Schedule 1 hereto;

 

(ii)           all issuances and applications for issuance for any of the
foregoing, together with all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof;

 

(iii)          all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

 

(iv)          any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to any and all of
the foregoing, including, without limitation, all Proceeds of and revenues from
any and all claims for damages and injunctive relief for past, present and
future infringement, misappropriation, violation, misuse or breach with

 

--------------------------------------------------------------------------------


 

respect to any of the foregoing, with the right, but not the obligation, to sue
for and collect, or otherwise recover, all proceeds and damages relating
thereto.

 

Section 2. Recordation. Each Grantor authorizes and requests that the
Commissioner for Patents and any other applicable government officer record this
Second Lien Patent Security Agreement.

 

Section 3. Execution in Counterparts. This Second Lien Patent Security Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 4. Grants, Rights and Remedies. This Second Lien Patent Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the U.S. Patent and
Trademark Office. The security interest granted hereby has been granted to the
Collateral Agent in connection with the Security Agreement and is expressly
subject to the terms and conditions thereof and does not modify its terms or
conditions or create any additional rights or obligations for any party thereto
or hereto. The Security Agreement (and all rights and remedies of the Collateral
Agent thereunder) shall remain in full force and effect in accordance with its
terms. In the event of a conflict between any provisions of this Second Lien
Patent Security Agreement and any provision of the Security Agreement, the
Security Agreement shall govern. Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Second Lien Patent Security Agreement and the exercise of any
right or remedy by the Collateral Agent hereunder are subject to the limitations
and provisions of the Intercreditor Agreement, dated as of May 31, 2007 (as
amended by the First Amendment to Intercreditor Agreement, dated on or about the
date hereof, and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”) among
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc., as First Lien Collateral Agent, and Wells Fargo, as Junior Lien Collateral
Agent, and certain other persons party or that may become party thereto from
time to time, and consented to by UHS and the Grantors identified therein. In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

 

Section 5. Governing Law. This Second Lien Patent Security Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Second Lien Patent Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

By:

 

 

 

Name:

Susan L. Wolf

 

 

Title:

Treasurer

 

 

 

 

UHS SURGICAL SERVICES, INC.

 

 

 

 

By:

 

 

 

Name:

Susan L. Wolf

 

 

Title:

Treasurer

 

[Signature Page to Amended and Restated Second Lien Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

 

 

[Signature Page to Amended and Restated Second Lien Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT D
to Amended and Restated
Second Lien Security Agreement

 

FORM OF AMENDED AND RESTATED
SECOND LIEN TRADEMARK SECURITY AGREEMENT

 

This Amended and Restated Second Lien Trademark Security Agreement, dated as of
August 7, 2012 (as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien Trademark
Security Agreement”), is made by the Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as collateral agent (together with any
successor collateral agent, the “Collateral Agent”) for the benefit of the
Secured Parties.

 

WHEREAS, this Second Lien Trademark Security Agreement amends, in certain
respects and restates in its entirety, the Second Lien Trademark Security
Agreement, dated as of May 31, 2007, made by UHS Merger Sub, Inc., UHS
Holdco, Inc. and Universal Hospital Services, Inc. (“UHS”) in favor of Wells
Fargo, as collateral agent for the benefit of the secured parties referred to
therein, and is executed and delivered pursuant to the Amended and Restated
Second Lien Security Agreement, dated as of August 7, 2012 (as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) made by UHS and the other Persons who
from time to time becomes parties thereto, in favor of Wells Fargo, as
collateral agent. Terms defined in the Security Agreement and not otherwise
defined herein are used herein as defined in the Security Agreement.

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain Trademarks constituting Material
Intellectual Property Collateral of the Grantors, and have agreed as a condition
thereof to execute this Second Lien Trademark Security Agreement for recording
with the U.S. Patent and Trademark Office and any other appropriate governmental
authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a continuing security interest in
all of such Grantor’s right, title and interest in and to the following (all of
the following items or types of property being herein collectively referred to
as the “Trademark Collateral”), whether now owned or existing or hereafter
acquired or arising:

 

(i)            each Trademark constituting Material Intellectual Property
Collateral owned by the Grantor (including, without limitation, each Trademark
registration and application therefor, referred to in Schedule 1 hereto, and all
of the goodwill of the business connected with the use of or symbolized by, each
Trademark);

 

(ii)           all registrations and applications for registration for any of
the foregoing, together with all renewals thereof;

 

(iii)          all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

 

(iv)          any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to any and all of
the foregoing, including, without limitation, all Proceeds of and revenues from
any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach

 

--------------------------------------------------------------------------------


 

with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, all proceeds and damages relating
thereto.

 

Notwithstanding the foregoing, no security interest shall be granted in any
United States intent-to-use applications to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
federal law.

 

Section 2. Recordation. Each Grantor authorizes and requests that the
Commissioner for Trademarks and any other applicable government officer record
this Second Lien Trademark Security Agreement.

 

Section 3. Execution in Counterparts. This Second Lien Trademark Security
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 4. Grants, Rights and Remedies. This Second Lien Trademark Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the U.S. Patent and
Trademark Office. The security interest granted hereby has been granted to the
Collateral Agent in connection with the Security Agreement and is expressly
subject to the terms and conditions thereof and does not modify its terms or
conditions or create any additional rights or obligations for any party thereto
or hereto. The Security Agreement (and all rights and remedies of the Collateral
Agent thereunder) shall remain in full force and effect in accordance with its
terms. In the event of a conflict between any provision of this Second Lien
Trademark Security Agreement and any provision of the Security Agreement, the
Security Agreement shall govern. Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Second Lien Trademark Security Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
limitations and provisions of the Intercreditor Agreement, dated as of May 31,
2007 (as amended by the First Amendment to the Intercreditor Agreement, dated on
or about the date hereof, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) among Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., as First Lien Collateral Agent, and Wells Fargo, as
Junior Lien Collateral Agent, and certain other persons party or that may become
party thereto from time to time, and consented to by UHS, Inc. and the Grantors
identified therein. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

Section 5. Governing Law. This Second Lien Trademark Security Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Second Lien Trademark Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

By:

 

 

 

Name:

Susan L. Wolf

 

 

Title:

Treasurer

 

 

 

 

 

UHS SURGICAL SERVICES, INC.

 

 

 

 

By:

 

 

 

Name:

Susan L. Wolf

 

 

Title:

Treasurer

 

[Signature Page to Amended and Restated Second Lien Trademark Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Amended and Restated Second Lien Trademark Security
Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit E to
Amended and Restated
Second Lien Security Agreement

 

FORM OF SECOND LIEN SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent

Corporate Trust Services, MAC 9311-110

625 Marquette Avenue

Minneapolis, MN 55476

Attention: Universal Hospital Services, Inc. Account Manager

 

Ladies and Gentlemen:

 

Reference is made to (i) the Indenture, dated as of August 7, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”), among UNIVERSAL HOSPITAL SERVICES, INC. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (together with any successor trustee appointed
pursuant to the terms of the Indenture, the “Trustee”) and (ii) the Amended and
Restated Second Lien Security Agreement, dated as of August 7, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), made by the Grantors from time to time party thereto in
favor of the Collateral Agent for the Secured Parties.  Terms defined in the
Indenture or the Security Agreement and not otherwise defined herein are used
herein as defined in the Indenture or the Security Agreement,

 

SECTION 1.  Grant of Security.  Subject to the terms and conditions set forth in
the Security Agreement, including provisions for the termination of security
interests granted and the release of Liens thereunder, the undersigned hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of its right, title and interest in and to the
following, in each case whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising
(collectively, the undersigned’s “Collateral”):  all Equipment, Inventory,
Receivables, Related Contracts, Security Collateral (including, without
limitation, the indebtedness set forth on Schedule I hereto), Agreement
Collateral (including, without limitation, each of the agreements listed on
Schedule III hereto), Account Collateral (including, without limitation, the
deposit accounts set forth on Schedule II hereto), Intellectual Property
Collateral, Commercial Tort Claims Collateral (including, without limitation,
the commercial tort claims described in Schedule V hereto), all books and
records (including, without limitation, customer lists, credit files, printouts
and other computer output materials and records) of the undersigned pertaining
to any of the undersigned’s Collateral, and all proceeds of, collateral for,
income, royalties and other payments now or hereafter due and payable with
respect to, and supporting obligations relating to, any and all of the
undersigned’s Collateral (including, without limitation, proceeds, collateral
and supporting obligations that constitute property of the types described in
this Section 1) and, to the extent not otherwise included, all (A) payments
under insurance (whether or not the Collateral Agent is the

 

--------------------------------------------------------------------------------


 

loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing
Collateral, and (B) cash.

 

SECTION 2.  Security for Obligations.  The grant of a security interest in the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses or otherwise.  Without limiting the generality
of the foregoing, this Security Agreement Supplement and the Security Agreement
secure the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the undersigned to any Secured Party under the
Existing Indenture, the New Indenture and any Additional Pari Passu Agreement,
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a Loan
Party.

 

SECTION 3.  Representations and Warranties.  (a)  The undersigned’s exact legal
name, as defined in Section 9-503(a) of the UCC, is correctly set forth in
Schedule VI hereto.  The undersigned’s location, chief executive office, type of
organization, jurisdiction of organization and organizational identification
number, if any, is set forth in Schedule VI hereto and is accurate in all
material respects.  Within the five years preceding the date hereof, the
undersigned has not changed its legal name, location (as defined in the UCC),
chief executive office, type of organization, jurisdiction of organization or
organizational identification number, if, any, from those set forth in Schedule
VIII hereto except as set forth in Schedule VII hereto.

 

(b)                                 Inventory (other than Equipment and
Inventory that is (i) located at customer or supplier locations in the normal
course of business or (ii) in transit or out for repair or further process) of
such Grantor are located at the places specified therefor in Schedule VIII
hereto or at another location as to which such Grantor has complied with the
requirements of Section 10(a) of the Security Agreement or otherwise have an
aggregate book value of no more than $250,000.  Within the five years preceding
the date hereof, the undersigned has not changed the location of its Equipment
or Inventory except as set forth in Schedule IX hereto.

 

(c)                                  The undersigned hereby makes each other
representation and warranty set forth in Section 9 of the Security Agreement
with respect to itself and the Collateral granted by it.

 

SECTION 4.  Obligations Under the Security Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors.  The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.  Governing Law.  This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

By

 

 

 

Title:

 

 

 

Address for notices:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F
to Amended and Restated
Second Lien Security Agreement

 

FORM OF ADDITIONAL PARI PASSU JOINDER AGREEMENT

 

The undersigned (the “Additional Pari Passu Agent”) is the agent for Persons
wishing to become “Secured Parties” (the “New Secured Parties”) under (a) the
Amended and Restated Security Agreement, dated as of August 7, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; terms used without definition herein have the meanings assigned to
such terms by the Security Agreement) among the Grantors party thereto and Wells
Fargo Bank, National Association, as Collateral Agent (together with its
successors and assigns, the “Collateral Agent”).

 

In consideration of the foregoing, the undersigned hereby:

 

(i)            represents that the Additional Pari Passu Agent has been
authorized by the New Secured Parties to become a party to the Security
Agreement on behalf of the New Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “New Secured Agreement”) and to act as the Additional Pari Passu
Agent for the New Secured Parties hereunder and under the Security Agreement and
any other Security Documents;

 

(ii)           acknowledges that the New Secured Parties have received a copy of
the Security Agreement;

 

(iii)          irrevocably appoints and authorizes the Collateral Agent to take
such action as agent on its behalf and on behalf of the New Secured Parties and
to exercise such powers under the Security Agreement, the Intercreditor
Agreement and the other Security Documents as are delegated to the Collateral
Agent by the terms thereof, together with all such powers as are reasonably
incidental thereto; and

 

(iv)          accepts and acknowledges the terms of the Security Agreement, the
Intercreditor Agreement and the other Security Documents applicable to it and
the New Secured Parties and agrees to serve as Additional Pari Passu Agent for
the New Secured Parties with respect to the Obligations under the New Secured
Agreement and agrees on its own behalf and on behalf of the New Secured Parties
to be bound by the terms of the Security Agreement, the Intercreditor Agreement
and the other Security Documents applicable to holders of Secured Obligations,
with all the rights and obligations of a Secured Party thereunder and bound by
all the provisions thereof as fully as if it had been a Secured Party on the
effective date of the Security Agreement, the Intercreditor Agreement and such
other Security Document.

 

The name and address of the representative for purposes of Section 10.1 of the
Security Agreement are as follows:

 

[name and address of Additional Pari Passu Agent]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Additional Pari Passu
Joinder Agreement to be duly executed by its authorized officer as of the
            day of 20   .

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Consented to:

 

 

 

 

[ASSIGNORS/PLEDGORS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

INVESTMENT PROPERTY

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

PLEDGED ACCOUNTS

 

Grantor

 

Type of Account

 

Name/Address of
Bank

 

Account Number

 

 

 

 

 

 

 

Universal Hospital Services, Inc.

 

Main Operating Account

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

170225027722

 

 

 

 

 

 

 

Universal Hospital Services, Inc.

 

Payroll DDA Account

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

170225063446

 

 

 

 

 

 

 

Universal Hospital Services, Inc.

 

A/P BMT

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

150648021452

 

 

 

 

 

 

 

Universal Hospital Services, Inc.

 

Government Services

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

1004790001457

 

 

 

 

 

 

 

Universal Hospital Services, Inc.

 

Investment

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

433000599

 

 

 

 

 

 

 

UHS Surgical Services, Inc.

 

Main Operating Account

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

104790512198

 

 

 

 

 

 

 

UHS Surgical Services, Inc.

 

Payroll DDA Account

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

104790512206

 

 

 

 

 

 

 

UHS Surgical Services, Inc.

 

A/P BMT

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

150097074911

 

 

 

 

 

 

 

UHS Surgical Services, Inc.

 

Litho Venture 1

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

104790531073

 

 

 

 

 

 

 

UHS Surgical Services, Inc.

 

Litho Venture 2

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

104790531081

 

 

 

 

 

 

 

UHS Surgical Services, Inc.

 

Litho Venture 3

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

104790531099

 

--------------------------------------------------------------------------------


 

UHS Surgical Services, Inc.

 

Cryo Venture 2

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

104790531107

 

 

 

 

 

 

 

UHS Surgical Services, Inc.

 

Cryo Venture 3

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

104790531115

 

 

 

 

 

 

 

UHS Surgical Services, Inc.

 

Cryo Venture 6

 

U.S. Bank, N.A.

US Bancorp Center

800 Nicollet Mall

Minneapolis, MN

 

104790531123

 

--------------------------------------------------------------------------------


 

SCHEDULE III

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

INTELLECTUAL PROPERTY

 

Domain Names:

www.uhs.com, my.uhs.com, and myservice.uhs.com, primedical.net,
emergentgroupinc.com, rentgreenlightlaser.com, rentsurgicallaser.com,
rentmedicallaser.com and laserrentalcompanies.com

 

HOUSE MARKS

 

COUNTRY

 

MARK

 

SERIAL
NO./

FILING
DATE

 

REG. NO./

ISSUE
DATE

 

CLASSIFICATION OF
GOODS/SERVICES

 

 

 

 

 

 

 

 

 

United States

 

UHS ®

 

73/271557

7/25/1980

 

1185243

1/5/1982

 

Class 042: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

UHS ®

 

78/444,685

7/1/2004

 

2997683

9/20/2005

 

Class 035: Management of medical equipment for others

 

 

 

 

 

 

 

 

 

United States

 

UNIVERSAL HOSPITAL SERVICES, INC. ®

 

73/271558

9/8/1980

 

1183312

12/22/1981

 

Class 042: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kr19i001.jpg]®

 

78/446788

7/7/2004

 

2997707

9/20/2005

 

Class 035: Management of medical equipment for others

 

Class 044: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kr19i002.jpg]®

 

78/446763

7/7/2004

 

2997705

9/20/2005

 

Class 035: Management of medical equipment for others

 

Class 044: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kr19i003.jpg]®

 

78/446774

7/7/2004

 

2997706

9/20/2005

 

Class 035: Management of medical equipment for others

 

Class 044: Rental of medical equipment

 

--------------------------------------------------------------------------------


 

OTHER MARKS IN USE

 

COUNTRY

 

MARK

 

SERIAL
NO./

FILING
DATE

 

REG. NO./

ISSUE
DATE

 

CLASSIFICATION OF
GOODS/SERVICES

 

 

 

 

 

 

 

 

 

United States

 

[g138951kr19i004.jpg] ®

 

78/453477

7/20/2004

 

3,419,801

04/29/08

 

Class 035: Information management services, namely, tracking, reporting,
analyzing and delivering business information concerning medical equipment
location, utilization, availability and patient use over computer networks,
intranets and internets

 

Class 037: Repair and maintenance of medical equipment, namely, medical machines
and related apparatus.

 

Class 044: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kr19i005.jpg] ®

 

78/453470

7/20/2004

 

3,419,800

04/29/08

 

Class 035: Information management services, namely, tracking, reporting,
analyzing and delivering business information concerning medical equipment
location, utilization, availability and patient use over computer networks,
intranets and internets

 

Class 037: Repair and maintenance of medical equipment, namely, medical machines
and related apparatus.

 

Class 044: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kr19i006.gif]

 

85/080,411

7/8/2010

 

4150761

5/29/2012

 

Class 020: Hospital beds.

 

 

 

 

 

 

 

 

 

 

United States

 

ASSET360

 

85/100,911

8/5/2010

 

3,940,707

4/5/2011

 

Class 035: Information management services, namely, tracking, reporting and
analyzing business information concerning medical equipment location,
utilization, availability and patient

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

use over computer networks, intranets and internets.

 

Class 037: Repair and maintenance of medical equipment, namely, medical

machines and related apparatus.

 

Class 044: Rental of medical equipment.

 

 

 

 

 

 

 

 

 

United States

 

BIOMED360™

 

85/100,902

8/5/2010

 

3,923,164

2/22/2011

 

Class 035: On-site clinical engineering management services for hospitals and
other healthcare facilities.

 

Class 037: Repair and maintenance of medical equipment for hospitals and other
healthcare facilities, namely, medical machines and related apparatus.

 

 

 

 

 

 

 

 

 

United States

 

[g138951kr19i007.jpg]

 

85/101,174

8/5/2010

 

3,940,726

4/5/2011

 

Class 035: Information management services, namely, tracking, reporting and
analyzing business information concerning medical equipment location,
utilization, availability and patient

use over computer networks, intranets and internets; on-site clinical
engineering management services for hospitals and other healthcare facilities.

 

Class 037: Repair and maintenance of medical equipment, namely, medical machines
and related apparatus.

 

Class 044: Rental of medical equipment.

 

 

 

 

 

 

 

 

 

United States

 

HARMONY

 

85/156,665

10/20/2010

 

4,158,513

6/12/2012

 

Class 020: medical apparatus, namely, medical-surgical hospital bed frames

 

--------------------------------------------------------------------------------


 

United States

 

MEDPRIME CAPITAL

 

 

 

85/157,688

10/21/2010

 

 

 

Class 044: Leasing of medical equipment.

 

 

 

 

 

 

 

 

 

Great Britain

 

MEDPRIME CAPITAL

 

2,564,174

11/12/2010

 

 

2,564,174

2/11/2011

 

Class 044: Leasing of medical equipment.

 

 

 

 

 

 

 

 

 

European Union

 

ETC MEDICAL

 

9,584,707

 

 

009584707

7/21/11

 

Class 035: Information management services, namely, tracking, reporting, and
analyzing business information concerning medical equipment location,
utilization, availability and patient use over computer networks, intranets and
internets.

 

Class 037: Repair and maintenance of medical equipment, namely, medical machines
and related apparatus; management of medical equipment for others, namely,
coordinating maintenance of medical equipment.

 

Class 039: Management of medical equipment for others, namely, coordinating
delivery and pick-up of medical equipment.

 

Class 042: On-site clinical engineering management services for hospitals and
other healthcare facilities; management of medical equipment for others, namely,
tracking medical equipment location, utilization, availability.

 

Class 044: Rental of medical equipment; management of medical equipment for
others, namely, tracking

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

medical equipment patient use.

 

 

 

 

 

 

 

 

 

Great Britain

 

UHS UNIVERSAL HOSPITAL SERVICES OVAL LOGO

 

 

2606522

01/9/2012

 

 

 

Class 042: On-site clinical engineering management services for hospitals and
other healthcare facilities; management of medical equipment for others, namely,
tracking medical equipment location, utilization, availability.

 

Class 044: Rental of medical equipment; management of medical equipment for
others, namely, tracking medical equipment patient use.

 

UNFILED MARKS

 

COUNTRY

 

MARK

 

SERIAL
NO./
FILING
DATE

 

REG.
NO./
ISSUE
DATE

 

CLASSIFICATION OF
GOODS/SERVICES

United States

 

BETTER EQUIPPED TO CARE™

 

Unfiled

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE V

COMMERCIAL TORT CLAIMS

 

1.              Universal Hospital Services, Inc. v. Lexington Insurance
Company, et al. (Harris County District Court, 80th Judicial District, filed
January 11, 2012).  In connection with the Freedom Medical litigation described
in the footnote below, UHS filed a suit, venued in Texas state court, against
all the carriers currently implicated by Freedom Medical, Inc,’s allegations. 
This action seeks, among other things, a declaration of coverage as to Freedom
Medical, Inc.’s suit.(1)

 

--------------------------------------------------------------------------------

(1)  Freedom Medical, Inc. v. Premier Purchasing Partners, L.P., et al.  (U.S.
District Court for the Eastern District of Texas, Texarkana Division, filed
October 19, 2009.)  Freedom Medical, Inc. filed a lawsuit against UHS and
others.  The federal complaint alleges violation of state and federal antitrust
laws, tortious interference with business relationships, business disparagement
and common law conspiracy in connection with the biomedical equipment rental
market.  Freedom Medical, Inc. is seeking unspecified damages and injunctive
relief.

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Name of Entity: UHS Holdco, Inc.

Jurisdiction of Organization: Delaware

Organizational ID Number: 4331701

Type of Organization: For-profit corporation

Chief Executive Office Location: 6625 West 78th Street, Suite 300, Minneapolis,
MN  55439

 

Name of Entity: Universal Hospital Services, Inc.

Jurisdiction of Organization: Delaware

Organizational ID Number: 3445269

Type of Organization: For-profit corporation

Chief Executive Office Location: 6625 West 78th Street, Suite 300, Minneapolis,
MN  55439

 

Name of Entity: UHS Surgical Services, Inc.

Jurisdiction of Organization: Delaware

Organizational ID Number: 5083939

Type of Organization: For-profit corporation

Chief Executive Office Location: 10939 Pendleton Street, Sun Valley, CA 91352

 

--------------------------------------------------------------------------------


 

SCHEDULE VII

CHANGES IN NAME, LOCATION, ETC.

 

Former Chief Executive Office:

 

Grantor

 

Previous Location

 

Time Period

UHS Holdco, Inc.

 

7700 France Avenue South, Suite 275, Edina, MN 55435

 

12/2005 – 4/2012

 

 

 

 

 

Universal Hospital Services, Inc.

 

7700 France Avenue South, Suite 275, Edina, MN 55435

 

12/2005 – 4/2012

 

Name Change:

 

Grantor

 

Previous Name

 

Time Period

UHS Surgical Services, Inc.

 

PRI Medical Technologies, Inc.

 

9/2003 – 12/2011

 

Former Jurisdiction of Organization:

 

Grantor

 

Previous Jurisdiction

 

Time Period

UHS Surgical Services, Inc.

 

Nevada

 

5/1991 – 12/2011

 

--------------------------------------------------------------------------------


 

SCHEDULE VIII

LOCATIONS OF EQUIPMENT AND INVENTORY

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

DISTRICT OFFICES

 

Location

 

Address

 

City

 

State

 

Zip

Corporate

 

6625 W 78th Street, Suite 300

 

Minneapolis

 

MN

 

55439

Minneapolis

 

2020 E. 28th Street, Suite 108

 

Minneapolis

 

MN

 

55407

Duluth

 

4625 Airpark Boulevard

 

Duluth

 

MN

 

55811

Tucson

 

1230 East Pennsylvania Avenue, Suite 101

 

Tucson

 

AZ

 

85714

San Bernardino

 

1280 Research Drive, Unit B

 

Redlands

 

CA

 

92374

Little Rock

 

10600 Colonel Glenn Road, Suite 1000

 

Little Rock

 

AR

 

72204

Raleigh

 

951 Aviation Parkway, Bldg One, Suite 1200

 

Morrisville

 

NC

 

27560

Tulsa

 

1319 N. 105th East Ave

 

Tulsa

 

OK

 

74116

Oakland

 

3427 Regatta Blvd

 

Richmond

 

CA

 

94804

Norfolk

 

825 Greenbrier Circle, Suite F

 

Chesapeake

 

VA

 

23320

Oklahoma City

 

2704 South Purdue Avenue

 

Oklahoma City

 

OK

 

73128

Richmond

 

9830 Mayland Drive, Suite A

 

Richmond

 

VA

 

23233

Denver

 

9999 Geddes Ave

 

Centennial

 

CO

 

80112

Wichita

 

3450 North Rock Road, Suite 509

 

Wichita

 

KS

 

67226

Henrietta

 

535 Summit Point Drive, Suite 3

 

Henrietta

 

NY

 

14467

Totowa

 

1 Center Court, Suite D

 

Totowa

 

NJ

 

07512

Indianapolis

 

1445 Brookville Way, Suite O

 

Indianapolis

 

IN

 

46239

San Diego

 

9853 Pacific Heights Boulevard, Suite E

 

San Diego

 

CA

 

92121

Kansas City

 

4350 Belgium Blvd

 

Riverside

 

MO

 

64150

Jacksonville

 

9450 Philips Hwy, Suite 7

 

Jacksonville

 

FL

 

32256

Dallas

 

2201 Brookhollow Plaza Drive, Suite 145

 

Arlington

 

TX

 

76006

San Antonio

 

7042 Alamo Downs Parkway, Suite 400 & 450

 

San Antonio

 

TX

 

78238

Sacramento

 

1166 West National Drive, Suite 10

 

Sacramento

 

CA

 

95834

Atlanta

 

4955 Avalon Ridge Parkway, Suite 200

 

Norcross

 

GA

 

30071

St. Louis

 

4073 Wedgeway Court

 

Earth City

 

MO

 

63045

Tampa

 

5911-A Breckenridge Parkway

 

Tampa

 

FL

 

33610

Portland

 

8070 SW Nimbus Street

 

Beaverton

 

OR

 

97008

Knoxville

 

6701 Baum Drive, Suite 125

 

Knoxville

 

TN

 

37919

Fresno

 

4230 West Swift Avenue, Suite 102

 

Fresno

 

CA

 

93722

Nashville

 

5247 Harding Place

 

Nashville

 

TN

 

37217

Louisville

 

11235 Decimal Drive

 

Louisville

 

KY

 

40299

Iowa City

 

411 West Greenfield, Suite 10A

 

Tiffin

 

IA

 

52340

Cincinnati

 

12078 Champion Way

 

Sharonville

 

OH

 

45241

Burbank

 

2040 N. Lincoln Street

 

Burbank

 

CA

 

91504

Memphis

 

6991 Appling Farms Parkway, Suite 102

 

Memphis

 

TN

 

38133

Houston

 

6975 Portwest Dr. Suites 150 & 190

 

Houston

 

TX

 

77024

Las Vegas

 

7061 W. Arby Ave, Suite 100

 

Las Vegas

 

NV

 

89113

Charleston

 

1000 Wilson Street

 

Dunbar

 

WV

 

25064

Marquette

 

1250 Wilson Street, Suite 103

 

Marquette

 

MI

 

49855

Madison

 

5810 Manufacturers Drive

 

Madison

 

WI

 

53704

Hartford

 

625 Day Hill Road, Suite A

 

Windsor

 

CT

 

06095

Milwaukee

 

4111 West Mitchell Street, Suite 100

 

West Milwaukee

 

WI

 

53215

Mobile

 

2866 Dauphin Street, Suite N

 

Mobile

 

AL

 

36606

Cleveland

 

6935 Treeline Drive, Suite F

 

Cleveland

 

OH

 

44141

 

--------------------------------------------------------------------------------


 

Location

 

Address

 

City

 

State

 

Zip

Chicago

 

3010 Woodcreek Drive, Suite G

 

Downers Grove

 

IL

 

60515

Boston

 

21 Alpha Road

 

Chelmsford

 

MA

 

01824

Philadelphia

 

14 Stow Road, Suite 200

 

Marlton

 

NJ

 

08053

Long Island

 

108 Sea Lane

 

Farmingdale

 

NY

 

11735

Salt Lake City

 

3484 South Main Street

 

Salt Lake City

 

UT

 

84115

Fargo

 

918 Page Drive

 

Fargo

 

ND

 

58103

Birmingham

 

211 Summit Parkway, Suite 128

 

Birmingham

 

AL

 

35209

Ft. Lauderdale

 

3320 Executive Way

 

Miramar

 

FL

 

33025

West Columbia

 

3229 Sunset Blvd, Suite I

 

W. Columbia

 

SC

 

29169

Baltimore

 

6671 Santa Barbara Road Suite C

 

Elkridge

 

MD

 

21075

Seattle

 

3225 South 116th Street, Suite 109

 

Tukwila

 

WA

 

98168

Columbus

 

5710 Green Pointe Drive North, Suite B

 

Groveport

 

OH

 

43125

Sioux Falls

 

6711 South Louise Av

 

Sioux Falls

 

SD

 

57108

San Francisco

 

3811 Spinnaker Court

 

Fremont

 

CA

 

94538

New Orleans

 

110 Widgeon Street, Suite 170

 

Saint Rose

 

LA

 

70087

Charlotte

 

9125-C Southern Pine Boulevard

 

Charlotte

 

NC

 

28273

Detroit

 

28339 Beck Road, Suite F7 & F8

 

Wixom

 

MI

 

48393

Anaheim

 

1139 North Patt Street

 

Anaheim

 

CA

 

92801

Phoenix

 

2135 South 11 Ave, Suite 110

 

Phoenix

 

AZ

 

85007

Pittsburgh

 

500 Bursca Drive, Suite 508

 

Bridgeville

 

PA

 

15017

COE - East

 

1 Center Court, Suite C

 

Totowa

 

NJ

 

07512

Grand Rapids

 

85 54th Street

 

Grand Rapids

 

MI

 

49548

COE -Atlanta

 

4955 Avalon Ridge Parkway, Suite 200

 

Norcross

 

GA

 

30071

COE - Anaheim

 

1139 North Patt Street

 

Anaheim

 

CA

 

92801

Omaha

 

8819 South 117th Street

 

La Vista

 

NE

 

68128

Rockford

 

4059 Steele Drive

 

Machesney Park

 

IL

 

61115

COE - Dallas

 

2201 Brookhollow Plaza, Suite 130

 

Arlington

 

TX

 

76006

Lubbock

 

6113 43rd Street

 

Lubbock

 

TX

 

79407

Hawaii

 

94-408 Akoki Street Suite 101

 

Waipahu

 

HI

 

96797

Bloomington

 

#7 Finance Drive, Units 7-9

 

Bloomington

 

IL

 

61704

Lancaster

 

105 Independence Court, Suite 101

 

Lancaster

 

PA

 

17601

Albuquerque

 

2809 Broadbent Parkway NE, Suite A

 

Albuquerque

 

NM

 

87107

Purchasing

 

3010 Woodcreek Drive, Suite G

 

Downers Grove

 

IL

 

60515

Appleton / Green Bay

 

2001 Lawrence Drive, Suite 101A

 

De Pere

 

WI

 

54115

Toledo

 

6450 Weatherfield Court, Suite 4A

 

Maumee

 

OH

 

43537

Midland

 

5023 Princeton, Suite 10

 

Midland

 

TX

 

79705

Orlando

 

2315 Lynx Lane, Suite 1

 

Orlando

 

FL

 

32804

Shreveport

 

5100 Interstate Circle, Suite I & J

 

Shreveport

 

LA

 

71109

Springfield

 

2335 East Chestnut Expressway, Building C-120

 

Springfield

 

MO

 

65802

Spokane

 

2625 North Felts Lane

 

Spokane

 

WA

 

99206

Jackson

 

199 Interstate Drive, Suite G

 

Richland

 

MS

 

39218

West Palm Beach

 

7231 Haverhill Business Parkway, Suite 210

 

Riviera Beach

 

FL

 

33407

Austin

 

1421 Wells Branch Parkway, Suite 103

 

Pflugerville

 

TX

 

78660

McAllen

 

2108 South M Street, Suite 5

 

McAllen

 

TX

 

78503

Rochester

 

6301 Bandel Road NW, Suite 601

 

Rochester

 

MN

 

55901

Tupelo

 

578 Carnation Street

 

Tupelo

 

MS

 

38804

 

--------------------------------------------------------------------------------


 

Location

 

Address

 

City

 

State

 

Zip

COE-Chicago

 

3010 Woodcreek Drive Suite G

 

Downers Grove

 

IL

 

60515

 

--------------------------------------------------------------------------------


 

OTHER STORAGE LOCATIONS

 

Vendor Name

 

Address of Storage Space

 

Unit #/ Other
Information

Southwest Self Storage, LLC

 

1450 E. Metric Place, Tucson, AZ 85713

 

A2, B20, B21, B22, C5, D24

 

 

 

 

 

U-Store

 

25825 Redlands Blvd, Redlands CA 92374

 

N/A

 

 

 

 

 

Freeway U-Storit

 

18 Freeway Dr, Little Rock, AK 72204

 

Unit 2533

 

 

 

 

 

North State Storage

 

120 Centre West Court, Cary, NC 27513

 

Units 670,696,715

 

 

 

 

 

SecurCare Self Storage

 

3218 S. Garnett Road, Tulsa, OK 74146

 

Unit K056

 

 

 

 

 

Interstate Storage

 

720 National Court, Richmond, CA 94804

 

OB021-Unit # 6 & OC021-Unit # 60

 

 

 

 

 

Eden Way Storage Center

 

716 Eden Way North, Chesapeake, VA 23320

 

Unit E3149

 

 

 

 

 

SecureCare Self Storage

 

2420 S. Meridian, Oklahoma City, OK 73108

 

Units 733, 734

 

 

 

 

 

West End Self Storage

 

9120 West Broad St, Richmond, VA 23294

 

Unit430

 

 

 

 

 

U Store North Rock

 

3420 N. Rock Rd, Wichita, KS 67226

 

Units 827, 828

 

 

 

 

 

Affordable Self Storage

 

2378 Hamburg Turnpike, Wayne, NJ 07470

 

Units A103, C106, C108, C109, C110

 

 

 

 

 

Extra Space Storage

 

1661 Rt 23, Wayne, NJ 07470

 

Units 1119, 1122, 1124, 1129, 1130

 

 

 

 

 

Public Storage

 

9890 Pacific Hts Blvd, San Diego, CA 92121

 

Unit 1213

 

 

 

 

 

Atlantic Self Storage

 

5285 Shad Road, Jacksonville, FL 32257

 

Unit 1975

 

 

 

 

 

Sunbelt Storage

 

1620 E. Lamar Blvd, Arlington, TX 76011

 

Units 327, 212, 213, 801, 802, 803, 804, 805

 

 

 

 

 

Uncle Bob’s Storage

 

1620 E. Lamar Blvd, Arlington, TX 76011

 

Unit 412

 

 

 

 

 

Patroit Storage

 

9403 Marbach Rd, San Antonio, TX 78245

 

Units 170, 223, 231, 233, 234, 274

 

 

 

 

 

Public Storage

 

4200 Northgate Blvd. Sacramento, CA 95834

 

Units 1631, 1519, 1523, 1607

 

 

 

 

 

Champion Self Storage

 

5180 Peachtree Industrial Blvd, Norcross, GA 30071

 

Units 115, 455

 

 

 

 

 

Cross Town Stor-N-More

 

1505 S US Hwy 301, Tampa, FL 33619

 

Units 1462, 1476, 1477, 1478

 

 

 

 

 

Central Security Storage

 

6002 Kingston Pike, Knoxville, TN 37919

 

Units L12, L15, L16, L17

 

--------------------------------------------------------------------------------


 

Vendor Name

 

Address of Storage Space

 

Unit #/ Other
Information

Trinet West, LLC

 

4230 West Swift Avenue, Suite 102, Fresno CA 93722

 

N/A

 

 

 

 

 

Public Storage

 

2555 E Kemper Rd, Cincinnati, OH 45241

 

Units K334, K337, K394

 

 

 

 

 

Extra Space Storage

 

2124 Charles-Bryan Rd, Memphis Tn

 

Units A3, A33, A35, C15

 

 

 

 

 

Uncle Bob’s Self Storage

 

5425 Katy Freeway, Houston, TX 77007

 

Units A008, A010, A011, A020

 

 

 

 

 

Best Storage

 

6960 W. Robindale Rd, LV, NV 89113

 

Unit 326

 

 

 

 

 

Dunbar Better Mini Storage LLC

 

2013 Wilson Street, Dunbar WV 25064

 

Unit B19

 

 

 

 

 

Tri-State Storage Ctr LLC

 

5194 Rt. 60 E, Huntingtion, WV 25705

 

Unit A38

 

 

 

 

 

Veridea

 

989 West Washington Street, Marquette, MI 49855

 

N/A

 

 

 

 

 

U Store It

 

708 Montlimar Park, Ste B, Mobile, AL 36693

 

Unit L10

 

 

 

 

 

Vendor Storage Zone Brecksville

 

10117 Brecksville Rd, Brecksville, OH 44114

 

Units C59, C60, C61

 

 

 

 

 

Woodcreek Properties LLC

 

3010 Woodcreek Drive, Downers Grove, IL 60515

 

Suite F

 

 

 

 

 

Meredith & Grew Inc

 

25 Industrial Ave, Chelmsford MA 01824

 

N/A

 

 

 

 

 

My Storage Space Billerica

 

225 Rangeway Rd, Billerica, MA 01862

 

Units 36, 37, 38, 40, 41

 

 

 

 

 

Extra Space Storage

 

588 Rte 38, E. Maple Shade, NJ 08052

 

Unit 5013

 

 

 

 

 

Lines Self Storage

 

Rt 100, N. Chester Springs, PA

 

Unit 18

 

 

 

 

 

Classic Self Storage

 

3464 S. Main St, Salt Lake City, UT 84115

 

N/A

 

 

 

 

 

Sunshine Self Storage

 

11800 Miramar Pkwy, Miramar, Fl 33025

 

Units 215, 218, 312, 315, 338

 

 

 

 

 

Jam Pac Storage

 

7940 Broadriver Rd, Irma, SC

 

Unit A21, A22

 

 

 

 

 

Mini U Storage

 

9425 Snowden River Pkwy, Columbia, MD 21046

 

Units: 1111/OA067, 477/OC067, 478/OF067, 516/OE067, 498/OD067, 485/OG067

 

 

 

 

 

Public Storage

 

10020 Martin Luther King Jr. Way S., Seattle, WA 98178

 

Units L001, L005, L012, L018

 

 

 

 

 

Access Storage Ohio, Inc

 

5625 Groveport Rd, Groveport, OH 43125

 

Units C0002, C0004

 

 

 

 

 

Safe Keep Self Storage

 

44705 Osgood Rd, Fremont, CA 94539

 

Unit B1010

 

--------------------------------------------------------------------------------


 

Vendor Name

 

Address of Storage Space

 

Unit #/ Other
Information

Storage Post

 

10259 Airline Highway W., St. Rose, LA 70087

 

Unit B177

 

 

 

 

 

Public Storage

 

9400 South Tyron Street, Space#M034, Charlotte, NC 28273

 

Unit E008, J002, M034

 

 

 

 

 

Beck Business Center, Inc.

 

28265 Beck Road, C15, Wixom, MI 48393

 

Unit C15

 

 

 

 

 

Storage Outlet

 

900 S. Raymond Ave, Fullerton, CA 92831

 

Units A103, A107, A115, A116, A120

 

 

 

 

 

All Storage

 

3650 W. Broadway Road, Phoenix, AZ 85041

 

Units 241, 242, 243, 244, 246, 247, 250

 

 

 

 

 

Bursca Self Storage

 

Bursca Drive, PA 15017

 

N/A

 

 

 

 

 

Guardian Storage Solutions

 

350 Old Haymaker Rd, Monroeville, PA 15146

 

N/A

 

 

 

 

 

Wayne Storage

 

557 Rt. 23 South, Wayne, NJ 07470

 

N/A

 

 

 

 

 

Stop & Lock

 

5633 Division St. Grand Rapids, MI 49548

 

Units 5, 7

 

 

 

 

 

Medlock

 

3345 Medlock Bridge Rd NW, Norcross, GA 30092

 

Units 634, 639, 641, 645, 647

 

 

 

 

 

Portal Road Flexbays, LLC

 

11529 Portal Road, #9, LaVista, NE 68128

 

N/A

 

 

 

 

 

Twin City Self Storage

 

2019 Eagle Rd, Bloomington, IL 61761

 

Units 1152, 1255

 

 

 

 

 

Premier Self Storage

 

170 Independence Ct, Lancaster, PA 17601

 

Units 1420, 2574

 

 

 

 

 

Sentinel Self Storage

 

4620 Pan American Freeway, Albuquerque, NM 87109

 

Unit 47

 

 

 

 

 

Around Town Storage

 

1028 S. Holland, Holland, OH 43528

 

Units 4024, 4025

 

 

 

 

 

Colonial Self Storage

 

1904 W. Loop 250 N, Midland, TX 79705

 

Unit 513

 

 

 

 

 

Loop 250 Storage

 

2504 N. Loop 250W, Midland, TX 79707

 

Unit 614

 

 

 

 

 

Southern Self Storage Orlando

 

2308 N. John Young Pkwy, Orlando, FL 32804

 

N/A

 

 

 

 

 

Crossgate Storage Mart

 

100 Westside Cove, Pearl, MS 39208

 

Unit 272

 

 

 

 

 

Another Closet

 

714 E Ferguson, Pharr, TX 78577

 

Unit 1015

 

--------------------------------------------------------------------------------